              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 1 of 83




 1
     Gabriel Z. Doble (Cal. Bar No. 335335)
 2   gabe@dovel.com
     Simon Franzini (Cal. Bar No. 287631)
 3   simon@dovel.com
     Gregory S. Dovel (Cal. Bar No. 135387)
 4   greg@dovel.com
 5   Jonas B. Jacobson (Cal. Bar No. 269912)
     jonas@dovel.com
 6   Julien A. Adams (Cal. Bar No. 156135)
     julien@dovel.com
 7   DOVEL & LUNER, LLP
 8   201 Santa Monica Blvd., Suite 600
     Santa Monica, California 90401
 9   Telephone: (310) 656-7066
     Facsimile: (310) 656-7069
10
11   Attorneys for Plaintiffs Michael Owens,
     Jennie Plumley, Jon Schweitzer,
12   Charlie Finlay, Melissa Irelan,
     and the putative Class
13
14
                                UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
17                                   SAN FRANCISCO DIVISION

18    MICHAEL OWENS, JENNIE PLUMLEY,                Case No. 3:21-cv-01427-LB
      JON SCHWEITZER, CHARLIE FINLAY,
19    AND MELISSA IRELAN, individually and          FIRST AMENDED CLASS ACTION
20    on behalf of all others similarly situated,   COMPLAINT
                          Plaintiffs,
21                                                  DEMAND FOR JURY TRIAL
                           v.
22
23    ZYNGA INC., a Delaware Corporation,

24                      Defendant.

25
26
27
28
                     Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 2 of 83




                                                                 Table of Contents
 1
 2   Introduction ..................................................................................................................................... 1
     Parties.............................................................................................................................................. 2
 3
     Jurisdiction and Venue .................................................................................................................... 2
 4
     Common Allegations ...................................................................................................................... 3
 5
                A.          Zynga unlawfully develops, owns, and operates the Zynga Social Slots
 6                          Games in violation of California Penal Code Section 330b. .................................. 4

 7              B.          Zynga makes hundreds of millions of dollars by developing, owning, and
                            operating the Zynga Social Slots Games. ............................................................. 11
 8              C.          Zynga’s developing, owning, operating, marketing, and profiting from the
 9                          Zynga Social Slots Games constitute unlawful, unfair and fraudulent
                            business acts and practices that violate California’s Unfair Competition
10                          Law. ...................................................................................................................... 20
11                          1.         Zynga intentionally and unfairly gets users hooked on the Zynga
                                       Social Slots Games by marketing them as “free to play” and by
12                                     giving initial allotments of “free” coins. ................................................... 20
13                          2.         Zynga intentionally and unfairly profits by offering slot machine
                                       games, which are the most addictive form of casino gambling. ............... 20
14
                            3.         Zynga intentionally and unfairly uses the virtual platform of its
15                                     social slots games to maximize the time its users spend playing the
                                       Zynga Social Slots Games. ....................................................................... 30
16
                            4.         Zynga intentionally and unfairly targets individuals with addictive
17                                     tendencies.................................................................................................. 37
18                          5.         Zynga intentionally and unfairly uses microtransactions and virtual
                                       coins to mask the fact that the user is paying money to play.................... 44
19
                            6.         Zynga fraudulently markets the Zynga Social Slots Games as legal
20                                     video games and does not disclose that they are in fact illegal slot
                                       machines. .................................................................................................. 47
21
                D.          Zynga’s business acts in developing, owning, operating, marketing, and
22                          profiting from the Zynga Social Slots Games violate California’s Unfair
                            Competition Law regardless of where the users are located................................. 53
23
     Plaintiffs’ Allegations ................................................................................................................... 54
24
                A.          Michael Owens ..................................................................................................... 55
25              B.          Jennie Plumley ...................................................................................................... 56
26              C.          Jon Schweitzer ...................................................................................................... 60
27              D.          Charlie Finlay........................................................................................................ 62
                E.          Melissa Irelan ........................................................................................................ 69
28

                                                                               ii
     First Amended Class Action Complaint                                                                      Case No. 3:21-cv-01427-LB
                     Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 3 of 83




     Class Action Allegations............................................................................................................... 70
 1
                A.         The proposed class. ............................................................................................... 70
 2
                B.         The proposed class satisfies the numerosity requirement. .................................... 71
 3              C.         The proposed class satisfies the commonality requirement. ................................. 71
 4              D.         Plaintiffs’ claims are typical of those of the proposed class. ................................ 72
 5              E.         Plaintiffs are adequate class representatives. ........................................................ 72

 6              F.         Final injunctive relief is appropriate respecting the class as a whole. .................. 73
                G.         Common questions of law and fact predominate, and a class action is a
 7
                           superior method for the adjudication of this litigation.......................................... 73
 8              H.         The proposed class is ascertainable. ..................................................................... 74
 9   Claims ........................................................................................................................................... 74
10   Prayer for Relief............................................................................................................................ 79
     Jury Demand ................................................................................................................................. 79
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                              iii
     First Amended Class Action Complaint                                                                     Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 4 of 83




 1                                             Introduction
 2          1.      Defendant Zynga Inc. is a California-based company that develops video games
 3   that can be played online or on apps downloaded on mobile platforms. In the early 2010s, Zynga
 4   was under a great deal of financial stress. As of October 2012, Zynga had lost more than three-
 5   quarters of its market value in that year alone. 1 As one analyst put it, “while Zynga [had] added
 6   more and more overall users, it [was] struggling to make money off of them.” 2
 7          2.      In a move to turn the company’s financials around, Zynga’s leadership decided
 8   that the company should move in the direction of online gambling. For example, in October of
 9   2012, Zynga announced a partnership with a British company that would allow Zynga to operate
10   real-money online gambling through online poker, slots, and roulette games in the UK. 3
11   Zynga’s then-CFO Dave Wehner stated on behalf of the company: “We view this as a first step
12   into real money gaming. … We believe it's a good first step, but only a first step towards what
13   we think is a big opportunity for Zynga.” 4
14          3.      After Zynga recognized the profitability of modeling its online games after the
15   gambling industry, Zynga began developing and offering “social slots” games. Zynga
16   intentionally modeled its “social slots” games precisely after Vegas-style slot machines. Users
17   make “bets” on “spins” using in-game currency. Users are given an initial allotment of free in-
18   game currency. But when users exhaust their supplies of free in-game currency, they must
19   purchase more to keep playing—and must do so with real money.
20          4.      Zynga’s “social slots” games are unlawful slot machines under California law.
21   Moreover, these games utilize the same psychological tricks that casinos and physical slot
22   machines use to cause users to become addicted. This keeps users playing—and spending. And
23
24          1
              Laurie Segall, Zynga Surges on Higher Sales, Casino Gaming Plans, CNN Business
25   (Oct. 25, 2012), https://money.cnn.com/2012/10/24/technology/zynga-earnings/.
            2
              Cyrus Farivar, Zynga’s Financial Troubles Worsen, Company Falling Faster than
26   Before, Ars Technica (Oct. 4, 2012), https://arstechnica.com/information-
     technology/2012/10/zyngas-financial-troubles-worsen-company-falling-faster-than-before/.
27          3
              Segall, supra.
            4
28            Id.

                                                     1
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
                   Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 5 of 83




 1   the virtual platform only increases the opportunities to capitalize on the addictive tendencies of
 2   users.
 3            5.      Zynga has unlawfully, unfairly, and fraudulently made hundreds of millions of
 4   dollars from its “social slots” games. Plaintiffs bring this case on behalf of themselves and other
 5   users, seeking to end Zynga’s unlawful, unfair, and fraudulent practices in relation to its “social
 6   slots” games.
 7                                                  Parties
 8            6.      Plaintiff Michael Owens is a citizen of Florida (domiciled in Lantana, Florida).
 9   Mr. Owens has lost over $8,000 playing Defendant’s “social slots” games.
10            7.      Plaintiff Jennie Plumley is a citizen of South Carolina (domiciled in Campobello,
11   South Carolina). Ms. Plumley has lost over $340,000 playing Defendant’s “social slots” games.
12            8.      Plaintiff Jon Schweitzer is a citizen of Florida (domiciled in Miami, Florida). Mr.
13   Schweitzer has lost over $350,000 playing Defendant’s “social slots” games.
14            9.      Plaintiff Charlie Finlay is a citizen of New York (domiciled in New York, New
15   York). Mr. Finlay has lost over $200,000 playing Defendant’s “social slots” games.
16            10.     Plaintiff Melissa Irelan is a citizen of California (domiciled in Sacramento,
17   California). Ms. Irelan has lost over $40,000 playing Defendant’s “social slots” games.
18            11.     Defendant Zynga Inc. is a Delaware Corporation with its principal place of
19   business in California. Zynga’s headquarters are located at 699 Eighth Street, San Francisco, CA
20   94103. Zynga develops, owns, markets, and operates games that are played on mobile platforms,
21   such as Apple’s iOS and Google’s Android, and social networking platforms, such as Facebook
22   and Snapchat.
23                                         Jurisdiction and Venue
24            12.     The Court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2). The
25   matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs,
26   and is a class action in which one or more members of the proposed class are citizens of a state
27   different from any one of the Defendants.
28            13.     Venue is proper under 28 U.S.C. § 1391(b)(1) & (2), because Defendant resides

                                                        2
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
               Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 6 of 83




 1   in this district. In addition, a substantial part of the Defendant’s conduct giving rise to the claims
 2   occurred in this district.
 3                                            Common Allegations
 4           14.       Zynga develops and operates “social slots” games. “Social slots” games are
 5   virtual slot machines that allow users to make bets using virtual “coins.” Zynga’s current social
 6   slots games include:
 7                 •   Hit it Rich!
 8                 •   Black Diamond Casino
 9                 •   Wizard of Oz Slots
10                 •   Willy Wonka Slots
11                 •   Game of Thrones Slots Casino
12           15.       Zynga previously offered additional social slots games, which it has since
13   discontinued. These include:
14                 •   Spin it Rich! Free Casino Slots
15                 •   Princess Bride Slots
16                 •   Slots – Riches of Olympus
17           16.       This Complaint refers to Zynga’s “social slots” games—including each of the
18   games identified above, as well as any additional social slots games that Zynga develops or
19   operates, now or in the future, as the “Zynga Social Slots Games.”
20           17.       Consumers can download and/or play Zynga’s social slots games on various
21   mobile and online platforms including the Google Play Store and the Apple App Store,
22   Facebook, and the Amazon Appstore.
23           18.       As shown below, the Zynga Social Slots Games are illegal slot machines that
24   violate California Penal Code Section 330b. And by developing, owning, operating, marketing,
25   and profiting from the Zynga Social Slots Games, Zynga violates California’s Unfair
26   Competition Law, which prohibits “any unlawful, unfair or fraudulent business act.” Cal. Bus.
27   & Prof. Code § 17200.
28           19.       Plaintiffs bring this case on behalf of themselves and a class of similarly situated

                                                         3
     First Amended Class Action Complaint                                      Case No. 3:21-cv-01427-LB
               Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 7 of 83




 1   consumers, to recover money lost as a result of Zynga’s unlawful, unfair, and fraudulent acts in
 2   connection with the Zynga Social Slots Games, and to enjoin Zynga from continuing to develop,
 3   own, operate, market, and profit from the Zynga Social Slots Games.
 4   A.     Zynga unlawfully develops, owns, and operates the Zynga Social Slots Games in
 5          violation of California Penal Code Section 330b.
 6          20.     In California, it is a criminal offense to make, own, sell, or operate a “slot
 7   machine.” Cal. Pen. Code § 330b(a). A “slot machine” is “a machine, apparatus, or device that
 8   is adapted … for use in a way that, as a result of the insertion of any piece of money or coin or
 9   other object, or by any other means, the machine or device is caused to operate or may be
10   operated, and by reason of any element of hazard or chance or of other outcome of operation
11   unpredictable by him or her, the user may receive or become entitled to receive any piece of
12   money, credit, allowance, or thing of value, or additional chance or right to use the slot machine
13   or device….” Cal. Pen. Code § 330b(d).
14          21.     The Zynga Social Slots Games, and the virtual slot machines that they contain,
15   are illegal slot machines.
16          22.     Indeed, each of the Zynga Social Slots Games consists of a series of virtual slot
17   machines. For example, here is the home screen for Zynga’s Hit it Rich! social slots game on
18   iOS, showing some of the slot machines the user can play:
19
20
21
22
23
24
25
26
27
28

                                                       4
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
               Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 8 of 83




 1          23.     Here is the home screen for Zynga’s Black Diamond Casino on iOS, showing
 2   some of the slot machines the user can play:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
            24.     Here is the home screen for Zynga’s Wizard of Oz Slots on iOS, showing some of
14
     the slot machines the user can play:
15
16
17
18
19
20
21
22
23
24
25
            25.     Each of the virtual slot machines that the user can play within the Zynga Social
26
27
28

                                                     5
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
                Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 9 of 83




 1   Slots Games is a “Vegas style” slot machine that is “based upon traditional casino … slots.” 5
 2   These virtual slot machines look, sound, and operate just like traditional, physical slot machines
 3   (like the ones in Las Vegas casinos). According to Zynga, its virtual slot machines include
 4   “Vegas style slot machine game design, graphics and sounds.” 6
 5          26.     Each slot machine within each of the Zynga Social Slots Games includes a series
 6   of “reels” with images or pictures printed on them. For example, here is a screenshot of the
 7   “Slingo Gold Bonus” slot machine in Zynga’s Hit it Rich! social slots game:
 8
 9
10
11
12
13
14
15
16
17
18          27.     To operate a slot machine within each of the Zynga Social Slots Games, the user

19   must place a “bet” using virtual “coins” or slot machine “credits.” 7 To do so, the user must first

20   select the quantity of coins he or she wants to bet (in the example above, using the pink arrows

21   on the bottom left-hand corner of the screen) and then “spin” the slot machine (in the example

22   above, using the green “SPIN” button in the bottom right-hand corner of the screen). Each slot

23
            5
               Zynga 2019 10K, 1, 5.
24          6
               Hit it Rich! Lucky Vegas Casino Slot Machine Game, Google Play,
25   https://play.google.com/store/apps/details?id=com.zynga.hititrich&hl=en_US&gl=US; see, e.g.,
     Willy Wonka Slots Free Casino, Google Play,
26   https://play.google.com/store/apps/details?id=com.zynga.wonka&hl=en_US&gl=US (promising
     “authentic, casino-style slot machine games” with “Las Vegas style slot machines!”).
27           7
               The various games use “coins” or “credits” to refer to the tokens that the user uses to
28   play the slot machines. This complaint refers to them as “coins” for consistency.

                                                      6
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 10 of 83




 1   machine has a minimum “bet” and cannot be played without placing at least that minimum bet.
 2   For example, the minimum bet for the Slingo Gold Bonus slot machine above is 60,000 coins.
 3          28.     When the user presses the “SPIN” button, the amount the user decided to bet is
 4   subtracted from the user’s supply of coins. The slot machine makes noises resembling those of a
 5   physical slot machine. The virtual slot machine’s reels “spin,” meaning that the images in each
 6   column rotate. The user can stop the spinning manually by pressing a “STOP” button or by
 7   pressing the “SPIN” button a second time. Alternatively, if the user does not manually stop the
 8   spin, the reels stop spinning after a predetermined amount of time.
 9          29.     What happens next depends on the outcome of the spin, i.e., what images appear
10   in the visible rows of the slot machine’s screen when the reels stop spinning. If, when the reels
11   stop spinning, the images in the visible rows correspond to a winning combination, the user wins
12   coins. Otherwise, the user receives nothing and loses his or her bet.
13          30.     The outcome of each spin is entirely dependent on chance and unpredictable to
14   the user. A player’s experience or skill has no impact whatsoever on the probability of success
15   or failure. For example, here is Zynga’s description of how the outcomes of each “spin” are
16   determined in the Black Diamond Casino support page:
17
            All of our slot machines are programmed with a random number generator (RNG)
18
            that is activated with every spin. It is a hyper-fast computer program that spits out
19          well over one hundred random numbers each second in a non-repetitive manner.
            The instant you press the spin button the system locks into a series of RNG
20          numbers, using a mathematical equation, and with the lightning fast speed, tells
            the reels where to stop.
21
22          Each push of the spin button provides each player with an equal chance at hitting
            a jackpot or other winning configuration; however user experience may differ
23          between players. All spins have the same probability of success or failure,
            regardless of the player, level, experience, balance, or time spent playing. 8
24
25          31.     Each of the Zynga Social Slots Games determines the outcome of each spin in this
26
            8
               What Are Payouts?, Black Diamond Casino Support Page,
27   https://zyngasupport.helpshift.com/a/black-diamond-casino/?s=getting-started&f=what-are-
28   payouts&l=en (last visited Feb. 22, 2021).

                                                      7
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 11 of 83




 1   manner or a substantially similar way. Accordingly, the outcome of each spin within the Zynga
 2   Social Slots Games is determined by reason of chance, and is unpredictable to the user.
 3          32.     Whether or not a user wins coins depends on whether a winning combination
 4   appears on a “pay line” of the slot machine. A pay line is a line that goes from left to right
 5   across the slot machine’s reels. Pay lines can be straight or zigzag lines. If a winning
 6   combination of images appears on a given pay line, the user wins coins from that pay line.
 7          33.     The Zynga Social Slots Games generally have multiple pay lines. If winning
 8   combinations appear on multiple pay lines, the user wins the total number of coins from all
 9   winning pay lines. The number of coins the user wins from a given pay line is determined by a
10   “pay table,” which shows what combination of images are wins and the amount of each win.
11          34.     Here is an example pay table from the “Slingo Gold Bonus” slot machine in the
12   Hit it Rich! social slots game:
13
14
15
16
17
18
19
20
21
22
23          35.     In the pay table above, listed below each symbol is the number of coins that the
24   user will win if that symbol appears three or more times consecutively on a pay line. For
25   example, if three red 7s appear consecutively on a pay line, the user will win 60,000 coins from
26   that pay line. If four red 7s appear consecutively on a pay line, the user will win 240,000 coins
27   from that pay line. If five red 7s appear consecutively on a pay line, the user will win 360,000
28   coins from that pay line.

                                                      8
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 12 of 83




 1          36.     For example, in the screenshot below, three red sevens appear consecutively on
 2   Line 2, the pay line marked in red that goes straight across the fourth row of the slot machine.
 3   Therefore, the user wins 60,000 coins from Line 2.
 4
 5
 6
 7
 8
 9
10
11
12
13
14          37.     The user can use any coins he or she wins from successful “bets” for additional
15   gameplay, i.e., to continue spinning the slot machine or other slot machines within the Zynga
16   Social Slots Game he or she is playing. Accordingly, a successful spin entitles the user to
17   receive a “credit,” a “thing of value,” and an “additional chance or right to use the slot machine
18   or device.” In each of the Zynga Social Slots Games, each slot machine provides the user with a
19   chance to win sufficient “coins” to “spin” a slot machine within that game again. In other words,
20   for each slot machine, the number of coins the user has a chance to win exceeds the minimum
21   bet for that slot machine.
22          38.     Just like physical slot machines, the user cannot “spin” the slot machine if the
23   user does not have sufficient “coins” in his or her account. Moreover, this is the only use of
24   coins. Users cannot use coins to enhance gameplay (for example, to buy new characters, etc.).
25   Coins can only be used to extend gameplay, i.e., to continue to use the game. Moreover, as
26   explained below, users spend real money to purchase “coins.” (Some, like Plaintiffs, spend
27   thousands, tens of thousands, or even hundreds of thousands of dollars on coins.) Accordingly,
28   coins are a “thing of value.” Moreover, coins represent “an additional chance or right to use the

                                                      9
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 13 of 83




 1   slot machine or device.”
 2             39.   Zynga maintains records of its users’ wins and losses, so that a user can exit the
 3   game and return at a later time to play with the same balance of coins the user had when he or
 4   she exited the game.
 5             40.   In addition to coins, Zynga’s virtual slot machines allow the user to win free spins
 6   or bonus games. These free spins and bonus games occur automatically after the user wins them.
 7   For example, based on the pay table above, if a “bonus” icon appears in the first, third, and fifth
 8   columns, the user wins a bonus minigame. Accordingly, a successful spin entitles the user to
 9   receive an “additional chance or right to use the slot machine or device” for this additional
10   reason.
11             41.   The outcomes of the free spins and bonus games, like the outcomes of the slot
12   machines, are entirely dependent upon luck and unpredictable to the user. For example, here is
13   Zynga’s description of the bonus game in the above slot machine:
14
15
16
17
18
19
20
21
22
23
24             42.   And below is an example of a user receiving “free spins” in the “Munchkinland”
25   slot machine in Wizard of Oz Slots. When the user wins free spins in that slot machine, the
26   machine spins ten times without the user having to place a bet. In the image below, the user has
27   completed three out of ten free spins, as indicated in the bottom-right corner.
28

                                                      10
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 14 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          43.     The client source code, executable code, and/or other computer code for each of
12   the Zynga Social Slots Games and the virtual slot machines contained within them meets the
13   definition of a “slot machine” under California Penal Code 330b. In addition, and/or in the
14   alternative, the client source code, executable code, and/or other computer code for each of
15   Zynga’s Social Slots Games in combination with Zynga’s server-side source code, executable
16   code, and/or other computer code meets the definition of a “slot machine” under California Penal
17   Code 330b. In addition, each of the foregoing alternatives in combination with either of (a)
18   servers and/or other server-side components, and/or (b) client devices and/or client-side
19   components (such as mobile phones or computers) meet the definition of a “slot machine” under
20   California Penal Code 330b.
21          44.     Zynga develops, owns, and operates the client-side and server-side source code,
22   executable code, and/or other computer code for each of the Zynga Social Slots Games and the
23   virtual slot machines contained therein. Zynga owns, operates, and/or controls the servers and/or
24   server-side components involved in providing and operating the Zynga Social Slots Games.
25   B.     Zynga makes hundreds of millions of dollars by developing, owning, and operating
26          the Zynga Social Slots Games.
27          45.     Zynga markets the Zynga Social Slots Games as “free to play.” What Zynga
28   means by this is that the user does not have to pay to download or access the games, and that the

                                                     11
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 15 of 83




 1   user can engage in some amount of gameplay (i.e., spins) for free as a result of being awarded a
 2   limited number of free coins.
 3          46.     Zynga, however, is not a charity. Nor does it make most of its money through
 4   paid advertising like other technology companies. Instead, Zynga profits from the Zynga Social
 5   Slots Games by selling coins to users who run out of coins but want to continue betting. 9 Zynga
 6   has made hundreds of millions of dollars doing this.
 7          47.     To entice users to play the Zynga Social Slots Games, Zynga makes them free to
 8   download and advertises them as free to play. Zynga also grants new users an initial allotment of
 9   free coins in each game. Zynga offers this initial allotment to get the user spinning and hooked
10   on Zynga’s addictive social slots games.
11          48.     Once the user uses his or her initial allotment of free coins, he or she is unable to
12   play the slot machines within the Zynga Social Slots Games anymore. When the user does not
13   have enough coins to play a slot machine, Zynga prompts the user to purchase more coins to
14   continue playing. Zynga presents the user with pop-up screens that contain either options to
15   purchase more coins on the screen itself or a button that takes the user to the in-game store.
16          49.     For example, when a user lacks sufficient coins to place a bet in Hit it Rich! on
17   iOS, the following screen pops up:
18
19
20
21
22
23
24
25
26
            9
              Zynga 2019 10K 3 (“Our primary revenue source is through the sale of in-game virtual
27   currency that players use to buy virtual goods or through the sale of virtual goods directly
28   (together, defined as ‘virtual items’).”).

                                                      12
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 16 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          50.     Similarly, when a user lacks sufficient coins to place a bet in Black Diamond
12   Casino on iOS, the following screen pops up:
13
14
15
16
17
18
19
20
21
22
23
24          51.     Pressing “GET COINS!” on the Black Diamond Casino pop-up screen takes the

25   user to the in-game store:

26
27
28

                                                    13
     First Amended Class Action Complaint                                Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 17 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12          52.    Zynga also makes the store easily accessible in each of the Zynga Social Slots

13   Games from the home screen and while playing the slot machines. Bright green or gold buttons

14   that say “BUY” or “BUY COINS” take the user directly to the in-game store.

15          53.    For example, here is a screenshot of the in-game store in Wizard of Oz Slots on

16   iOS:

17
18
19
20
21
22
23
24
25
26
27          54.    Additionally, Zynga frequently presents users with “deals,” “sales,” or “special

28   offers” through pop-up notifications. For example, here are screenshots of some of the pop-up

                                                   14
     First Amended Class Action Complaint                                Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 18 of 83




 1   screens that Zynga presents users with:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               15
     First Amended Class Action Complaint                   Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 19 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            16
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 20 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12          55.    Zynga sells coins through the platform that the game is played on. Users playing
13   on games downloaded from the Apple App Store make payments through the Apple App Store.
14   Users playing on games downloaded from the Google Play Store make payments through
15   Google Play. Users playing on games downloaded from the Amazon Appstore make payments
16   through Amazon. Users playing on Facebook make payments through Facebook Pay. Zynga
17   also makes coin purchases available through its website.
18          56.    For example, here is a screenshot of a payment screen on Wizard of Oz Slots,
19   downloaded from the Google Play Store and being played on an Android phone:
20
21
22
23
24
25
26
27
28

                                                    17
     First Amended Class Action Complaint                               Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 21 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
            57.    And here is an example of a payment screen for the same purchase on Wizard of
12
     Oz Slots, downloaded from the Apple App Store and being played on an Apple iPhone:
13
14
15
16
17
18
19
20
21
22
            58.    And here is an example of a payment screen for the same purchase on Wizard of
23
     Oz Slots being played on Facebook:
24
25
26
27
28

                                                  18
     First Amended Class Action Complaint                             Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 22 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
            59.     These transactions are called “microtransactions” or “micropayments” in the
17
     video game industry because most individual purchases are for relatively small amounts of
18
     money. But in the aggregate, these microtransactions amount to enormous profits for Zynga—
19
     and disastrous losses for users addicted to the Zynga Social Slots Games.
20
            60.     Zynga makes hundreds of millions of dollars per year selling such coins to the
21
     users of the Zynga Social Slots Games. Moreover, the vast majority of this revenue comes from
22
     a small percentage of users who become addicted to playing—just like gambling addicts become
23
     addicted to physical slot machines in Las Vegas and other places where gambling businesses are
24
     allowed. Unlike physical slot machines, which are regulated by gambling commissions designed
25
     to protect those suffering from gambling addiction, Zynga’s social slot machines are entirely
26
     unregulated. Worse, as shown below, Zynga intentionally engages in unfair business practices
27
     and acts designed to prey on those with addictive tendencies to increase its profits.
28

                                                     19
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 23 of 83




 1   C.     Zynga’s developing, owning, operating, marketing, and profiting from the Zynga
 2          Social Slots Games constitute unlawful, unfair and fraudulent business acts and
 3          practices that violate California’s Unfair Competition Law.
 4          61.     As described above, Zynga’s acts of developing, owning, and operating “slot
 5   machines” are illegal (in fact, they are criminal violations). Moreover, those acts are business
 6   acts: Zynga develops, owns, and operates the Zynga Social Slots Games as part of its game
 7   development business, to make a profit. Accordingly, Zynga’s acts in connection with the Zynga
 8   Social Slots Games constitute unlawful business acts and practices.
 9          62.     In addition, Zynga’s acts in connection with the Zynga Social Slots Games
10   constitute unfair and/or fraudulent business acts and practices, for the following reasons.
11          1.      Zynga intentionally and unfairly gets users hooked on the Zynga Social Slots
12                  Games by marketing them as “free to play” and by giving initial allotments
13                  of “free” coins.
14          63.     As explained above, Zynga markets its social slots games as “free to play” and
15   gives users an initial allotment of free coins. These acts are designed to get users to begin
16   playing the social slots without having to pay anything, so that they become hooked on playing
17   the game. And these acts are unfair: as Zynga knows, gambling games (and especially slot
18   machines) are addictive, and as Zynga knows, many users will eventually become addicted and
19   spend thousands of dollars on the supposedly “free” games it markets. This is especially true
20   because, as described below, Zynga specifically designs every aspect of its gameplay to prey on
21   the addictive tendencies of its users, to get its users to spend money to maximize its profits.
22          2.      Zynga intentionally and unfairly profits by offering slot machine games,
23                  which are the most addictive form of casino gambling.
24          64.     Slot machines are considered by experts to be the most addictive form of casino
25   gambling. As one article explains, “[p]roblem gambling prevalence studies show that gambling
26   addicts are much more likely to play electronic gaming machines (slot machines, poker
27
28

                                                      20
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 24 of 83




 1   machines, video lottery terminals) than table games like blackjack.” 10 And a study by Brown
 2   University psychologists found that individuals who gambled on machines became addicted
 3   three to four times faster (1.08 years as opposed to 3.58 years) than those who engaged in more
 4   traditional forms of gambling. 11
 5          65.      MIT anthropologist Natasha Dow Schüll, author of the award-winning Addiction
 6   by Design: Machine Gambling in Las Vegas, explains why slot machines are “the most potent”
 7   form of gambling addiction: “Playing on slot machine is solitary, rapid, and continuous. You
 8   don’t have interruptions like you would in a live poker game, waiting for cards to be dealt or
 9   waiting for the other players. You can go directly from one hand to the next—there’s no clear
10   stopping point built into the game. You don’t even have to stop to put bills in the machine; the
11   machines take credit or barcoded tickets.” 12
12          66.      Zynga intentionally designs the Zynga Social Slots Games to utilize these same
13   features that cause addiction to physical slot machines. Like physical slot machines, playing the
14   Zynga Social Slots Games is solitary, rapid, and continuous. The user can spin and spin with no
15   stopping points—that is, until the user runs out of coins.
16          67.      The user does not need to put bills into the machine or even swipe a ticket to
17   operate the slot machines. All the user needs to do is press the inviting “SPIN” button in the
18   corner of the screen. Indeed, Zynga even installed automatic spin options in each of the Zynga
19   Social Slots Games that allow users to dispense with even this step. Users can let the machine
20   spin indefinitely without any action on their part, as shown by this screenshot from Hit it Rich!:
21
22
23
            10
                 Roger Collier, Do Slot Machines Play Mind Games with Gamblers?, 179 CMAJ 23
24   (2008), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2464464/
              11
25               Robert B. Breen & Mark Zimmerman, Rapid Onset of Pathological Gambling in
     Machine Gamblers, 18 J. Gambling Studies 31 (2002), available at:
26   http://stoppredatorygambling.org/wp-content/uploads/2013/04/Breen-and-Zimmerman-Rapid-
     Onset-of-Pathological-Gambling-in-Machines-Gamblers.pdf.
27            12
                 Alice Robb, Why Are Slot Machines So Addictive?, The New Republic (Dec. 5, 2013),
28   https://newrepublic.com/article/115838/gambling-addiction-why-are-slot-machines-so-addictive.

                                                      21
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 25 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          68.      Another reason slot machines are so addictive is that they cause the user’s brain to
12   release dopamine, a chemical that creates feelings of pleasure.
13          69.      Dopamine is particularly potent where risk or uncertainty is involved. As Mike
14   Robinson, a psychology professor and addiction researcher at Wesleyan University describes:
15          “One of the hallmarks of gambling is its uncertainty—whether it’s the size of a
            jackpot or the probability of winning at all. And reward uncertainty plays a
16
            crucial role in gambling’s attraction. Dopamine, the neurotransmitter the brain
17          releases during enjoyable activities such as eating, sex and drugs, is also released
            during situations where the reward is uncertain. In fact dopamine release
18          increases particularly during the moments leading up to a potential reward. This
            anticipation effect might explain why dopamine release parallels an individual’s
19
            levels of gambling ‘high’ and the severity of his or her gambling addiction. It
20          likely also plays a role in reinforcing the risk-taking behavior seen in
            gambling.” 13
21
22          70.      Slot machines produce lights and sounds when users win. Studies have found that

23   “the lights and noises that gambling machines produce increase the pleasure of winning, dampen

24   a player’s ability to understand the risks, and increase the likelihood of them taking more

25
26
            13
              Mike Robinson, How Gambling Distorts Reality and Hooks your Brain, Fast Company
27   (Aug. 15, 2018), https://www.fastcompany.com/90217918/how-gambling-distorts-reality-and-
28   hooks-your-brain

                                                      22
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
                  Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 26 of 83




 1   risks.” 14
 2           71.      Moreover, lights and sounds “become more attractive and capable of triggering
 3   urges to play when they are paired with reward uncertainty. In particular, win-associated cues–
 4   such as jingles that vary in length and size as a function of jackpot size–both increase excitement
 5   and lead gamblers to overestimate how often they are winning. Crucially, they can also keep
 6   you gambling longer and encourage you to play faster.” 15
 7           72.      Zynga intentionally designed the Zynga Social Slots Games to trigger the same
 8   dopamine releases that cause addiction to physical slot machines. Like physical slot machines,
 9   Zynga’s virtual slot machines award the user with lights and sounds when the user wins. These
10   lights and sounds cause the user’s brain to release dopamine, and users get hooked chasing these
11   dopamine releases.
12           73.      Moreover, the virtual platforms of the Zynga Social Slots Games allow Zynga to
13   create especially addictive dopamine triggers. For example, when the user wins, the Zynga
14   Social Slots Games award the user with—in addition to coins or bonus games—graphics,
15   animations, gratifying sounds, and occasionally even a voice saying something like “Now that’s
16   a win worth waiting for!” or “Win once and you just can’t stop!” For example, on this win, the
17   images on all of the winning lines popped out and flashed in turn, and a voice said “Win once
18   and you just can’t stop!”:
19
20
21
22
23
24
25
26
             14
               Tim Newman, How Lights and Sounds Encourage Risky Behavior, Medical News
27   Today (Nov. 1, 2018), https://www.medicalnewstoday.com/articles/323504
            15
28             Robinson, supra.

                                                     23
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 27 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         74.      On particularly large wins, Zynga’s games award the user with special animations
12   and sounds congratulating the user on an “EPIC WIN,” “MEGA WIN,” or “BIG WIN.” For
13   example:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   24
     First Amended Class Action Complaint                               Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 28 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            25
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 29 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          75.     Moreover, Zynga designs the Zynga Social Slots Games to induce dopamine
22   reactions in users even when users lose coins on a spin.
23          76.     Modern slot machines with multiple pay lines frequently trick users into thinking
24   they won, even though they suffered a net loss on the wager. Robinson explains:
25          “Having multiple lines enables players to place a bunch of bets per spin, often up
            to 20 or more. Although each individual bet can be small, many players place
26
            the maximum number of bets on each spin. This strategy means a player can win
27          on some lines while losing on others, netting less than the original wager. Even
            when you ‘win,’ you don’t come out ahead, a phenomenon known as ‘losses
28          disguised as wins.’ Yet each win, even when it is a loss disguised as a win, comes
                                                     26
     First Amended Class Action Complaint                                Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 30 of 83




            with the lights and sounds of victory. The result is that these multi-line slot
 1
            machines produce more enjoyment and are highly preferred by players.
 2          Crucially, they tend to make gamblers overestimate how often they’re truly
            winning. The dramatic increase in the frequency of wins, whether real or
 3          fabricated, produces more arousal and activation of reward pathways in the brain,
            possibly accelerating the rate at which brain changes occur. Multi-line slots also
 4          seem to promote the development of ‘dark flow,’ a trance-like state in which
 5          players get wholly absorbed in the game, sometimes for hours on end.” 16

 6          77.      And Schüll concurs: “With multi-line slot machines, say you put in a hundred
 7   coins. If you’re betting on 100 lines of play, you’ll always ‘win’ something back. If you put in
 8   40 coins and get 30 back, that’s a net loss, a ‘false win’, but the machine responds as if you’ve
 9   won: The lights go off, you get the same audiovisual feedback. Almost every hand, you get the
10   same result— there are no dry spells.” 17
11          78.      The vast majority (if not all) of the virtual slot machines within each of the Zynga
12   Social Slots Games have multiple pay lines. Some of Zynga’s virtual slot machines have at least
13   as many as 70 pay lines. Moreover, Zynga designed its games so that all pay lines are
14   automatically in play. The result is that the user frequently receives the same audiovisual
15   feedback and dopamine triggers that accompany a win, even when he or she suffers a net loss on
16   a spin. This makes users overestimate how much they are winning and hooks them on the
17   dopamine triggers more quickly.
18          79.      For example, on the following spin in Hit it Rich!, the user bet 600,000 coins and
19   won 30,000 coins on each of five pay lines (Lines 8, 13, 16, 17, and 36), for a total of 150,000
20   coins. Although on net the user lost 450,000 coins on this spin, the game treats it as a win and
21   presents the user with the same audiovisual feedback as if the user had won.
22
23
24
25
26
27          16
                 Robinson, supra.
            17
28               Robb, supra.

                                                      27
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
                Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 31 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          80.     Similarly, on the following spin in Wizard of Oz Slots, the user bet 500,000 coins
12   and won a total of 200,000 coins. Although on net the user lost 300,000 coins on this spin, the
13   game treats it as a win and presents the user with the same audiovisual feedback as if the user
14   had won.
15
16
17
18
19
20
21
22
23
24
25          81.     Zynga also seeks to keep its users playing its slot machines with “near misses” or
26   “almost wins.” Studies have found that “near-misses convey a positive reward signal encoded
27
28

                                                     28
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 32 of 83




 1   by the dopaminergic circuits that support reward expectancy and reinforcement learning.” 18 In
 2   other words, they motivate the user to keep playing in order to achieve a true win.
 3          Indeed, these near misses can be even more addictive than wins. Robinson explains:
            “These near-miss almost-wins recruit areas of the brain that usually respond to
 4
            wins, and increase one’s desire to play more, especially in problem gamblers. …
 5          Near-misses are more arousing than losses–despite being more frustrating and
            significantly less pleasant than missing by a longshot. But crucially, almost
 6          winning triggers a more substantial urge to play than even winning itself. Near-
            misses seem to be highly motivating and increase player commitment to a game,
 7          resulting in individuals playing longer than they intended. The size of the
 8          dopamine response to a near-miss in fact correlates with the severity of an
            individual’s gambling addiction.” 19
 9
10          82.      Just like physical slot machines, Zynga uses near misses to keep users playing its

11   virtual slot machines. For example, in the “Red, White, and Boom” slot machine in Hit it Rich!,

12   the user receives bonus spins if three “Free Spins” symbols appear. Each time a “Free Spins”

13   symbol appears, the game makes a noise and an animation. If two “Free Spins” symbols appear
14   in the first four columns, the fifth column turns blue and spins quickly for an extended period of

15   time, building anticipation. Therefore, even if the third “Free Spins” symbol does not appear—

16   and most times it does not—the game highlights the near miss, motivating the user to keep

17   spinning.

18
19
20
21
22
23
24
25          18
                Catharine A Winstanley, Paul J. Cocker & Robert D. Rogers, Dopamine Modulates
26   Reward Expectancy During Performance of a Slot Machine Task in Rats: Evidence for a ‘Near-
     miss' Effect, 36 Neuropsychopharmacology 913 (2011), available at:
27   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3077261/.
             19
28              Robinson, supra.

                                                     29
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 33 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          83.     Thus, in sum, by developing, owning, operating, and marketing the Zynga Social
22   Slots Games, Zynga promotes the most addictive form of gambling possible and makes it easily
23   accessible to users, right in their pocket. In doing so, Zynga unfairly preys on the addictive
24   tendencies of certain users.
25          3.      Zynga intentionally and unfairly uses the virtual platform of its social slots
26                  games to maximize the time its users spend playing the Zynga Social Slots
27                  Games.
28          84.     The gambling industry has a term—“time on device”—that refers to the average

                                                     30
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 34 of 83




 1   amount of time that a gambler spends on a gambling device. 20 Casinos and slot machine
 2   manufacturers use “time on device” as a predictor of a machine’s profitability.
 3          85.      In addition to the continuous play and dopamine triggers described above,
 4   incentives to play more serve a key role in keeping users spending time on gambling devices. As
 5   one article describes: “In casinos, loyalty schemes play an integral role. Frequent gamblers are
 6   offered free food and drinks, keeping the gambler coming back time after time. A similar
 7   strategy is used in freemium games, via login bonuses, daily quests and a myriad of perks and
 8   freebies to entice players into the game, again and again.” 21
 9          86.      The virtual platforms of the Zynga Social Slots Games provide Zynga a variety of
10   avenues to ensure that users spend as much time as possible playing the games. Zynga takes full
11   advantage of these opportunities.
12          87.      One way that Zynga does this is through daily bonuses. Zynga’s daily bonuses
13   reward the user with coins for playing each day, and they get larger the more consecutive days
14   the user plays in a row. If the user does not play on a given day, the user not only forfeits the
15   bonus for that day but also loses his or her streak, meaning smaller bonuses in future days. For
16   example, here is a screenshot of the daily rewards on Hit it Rich! and Game of Thrones Slots,
17   respectively:
18
19
20
21
22
23
24
25          20
                Natasha Dow Schüll, Slot Machines Are Designed to Addict, N.Y. Times (Oct. 10,
26   2013), https://www.nytimes.com/roomfordebate/2013/10/09/are-casinos-too-much-of-a-
     gamble/slot-machines-are-designed-to-addict.
27           21
                Vanshika Dhyani, The Psychology of Freemium Games, UX Planet (June 8, 2020),
28   https://uxplanet.org/the-psychology-of-freemium-games-69024d80273b.

                                                      31
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 35 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          88.    In addition to daily bonuses, the Zynga Social Slots Games offer users bonuses
22   that reset after a certain number of hours. These bonuses award the user a raw number of coins
23   or a number based on the outcome of a luck-based minigame. For example, here are screenshots
24   of hourly bonuses from Hit it Rich! and Wizard of Oz Slots, respectively:
25
26
27
28

                                                    32
     First Amended Class Action Complaint                                Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 36 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          89.     The reset timer on these bonuses does not begin running until the user collects the
22   bonus. That means that every hour that the user does not play the Zynga Social Slots Games, the
23   user is missing out on free coins. Thus, Zynga provides an incentive for the user to play every
24   hour in order to maximize the number of coins from bonuses.
25          90.     These daily and hourly bonuses are particularly effective because Zynga’s slot
26   machines are easily accessible by the user anywhere at any time. Unlike physical slot machines
27   that can be played only when the user ventures to the casino, the Zynga Social Slots Games can
28   be played on mobile devices that users take everywhere. Users can gamble at Zynga’s slot

                                                    33
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
                  Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 37 of 83




 1   machines while watching television, commuting to and from work, eating meals, or waiting in
 2   line.
 3           91.      Zynga takes full advantage of the accessibility of the Zynga Social Slots Games
 4   by sending users notifications on their mobile devices when their daily and hourly bonuses are
 5   ready to be collected. These notifications appear on the user’s device even when the user is not
 6   using the game, and say things like “Time to collect your Daily Bonus! Don’t miss out on FREE
 7   COINS!” and “Hip, hip, hooray! Your Bonus is ready! Hurry and collect NOW!”
 8           92.      Zynga also sends users notifications that do not relate to their bonuses. Zynga
 9   often sends multiple of these notifications each day. These notifications say things like “Don’t
10   Miss Out on the Hump Day Special! Start Spinning!,” “Lightning Storm is LIVE ! Watch out,
11   these Jackpots are hitting ALL THE TIME!,” and “Multi Jackpots are HITTING! Play on Multi
12   Jackpot Machines for a chance to win the MASSIVE Jackpot!”
13           93.      Another incentive that Zynga uses to keep players spinning is the “level up”
14   feature. In each game, the user starts at Level 1 and can level up only by spinning the slot
15   machines. Each spin takes the user closer to the next level. Thus, the more the user spins, the
16   faster the user reaches the next level. For example, here is how Zynga describes leveling up on
17   Hit it Rich!:
18           “Every bet made in the casino will increase your XP (experience) bar. The
19           amount you bet per spin will increase your XP by that same amount. The more
             you play in Hit It Rich, the quicker you will increase your experience and level
20           up. Your current level is always displayed at the top of the screen, whether you
             are playing one of our games or are in the Lobby.” 22
21
22           94.      Leveling up is desirable to the user because many slot machines and other
23   features are accessible only once the user reaches a certain level. Leveling up also allows the
24   user to place higher bets.
25           95.      For example, here are screenshots of slot machines in Game of Thrones Slots, Hit
26
             22
                How Do I Level Up?, Hit it Rich! Support Page,
27   https://zyngasupport.helpshift.com/a/hit-it-rich/?s=getting-started&f=how-do-i-level-up&l=en
28   (last visited Feb. 22, 2021)

                                                      34
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 38 of 83




 1   it Rich!, and Black Diamond Casino that are inaccessible until a user reaches a certain level:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     35
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 39 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          96.    And here is an example of a user reaching a new level and unlocking a new slot

12   machine in Wizard of Oz Slots:

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  36
     First Amended Class Action Complaint                              Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 40 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          97.     Thus, in sum, Zynga specifically designs the Zynga Social Slots Games to be as
12   addictive as possible, for the express purpose of causing its users to become addicted and spend
13   more money.
14          4.      Zynga intentionally and unfairly targets individuals with addictive
15                  tendencies.
16          98.     Although Zynga has a wide player base for the Zynga Social Slots Games, the
17   vast majority of Zynga’s revenue comes from a very small number of users.
18          99.     These users—called “whales” in the video game industry—are the players that
19   developers most seek to attract, addict, and profit from. As one article describes:
20          Most players never pay, and most of those who do pay very little. Instead, most
            revenue from micropayments is highly concentrated among a small group of
21
            apparent addicts who individually spend thousands of dollars on in-app purchases.
22          One study showed that 0.15 percent of mobile gamers account for 50 percent of
            the industry’s revenue from micropayments. About 1.9 percent make up 90
23          percent of revenue. These gamers are called “whales” within the video game
            industry, and they compensate for the overwhelming majority of gamers who
24
            either never pay or who pay very little. In this respect, the video game industry’s
25          revenue structure is coming to resemble that of the gambling industry and the
            alcohol industry, where addicted customers also account for most of the profits.
26          The term “whale,” in fact, originated in the casino industry. And as in the casino
27
28

                                                     37
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                    Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 41 of 83




               industry, the whale-centered model can be highly profitable. 23
 1
 2             100.     For example, a PBS report describes how one user lost $400,000 to a social casino
 3   game very similar to Zynga’s social slots. The report also describes conversations with former
 4   employees of social casino developers in which those employees recounted stories of players
 5   who spent so much on the social casino games that they could not afford prescription medicine
 6   or that they faced foreclosure on their homes. 24
 7             101.     In the social casino world, “whales” are called “VIPs.” Zynga uses the “VIP”
 8   system to keep track of its big spenders and make sure that they keep spending money.
 9             102.     Each user has a VIP status. Users increase their VIP status primarily by making
10   in-game purchases, which grant the user—in addition to coins to play the slot machines—VIP
11   points.
12             103.     Zynga advertises VIP status as something desirable to the user. VIP status comes
13   with benefits such as extra coins from purchases and bonuses, exclusive VIP slot machines, and
14   a dedicated account manager (described in more detail below). These screenshots from Hit it
15   Rich! outline how “it pays to be a VIP”:
16
17
18
19
20
21
22
23
               23
                Kyle Langvardt, Regulating Habit-Forming Technology, 88 Fordham L. Rev. 129, 140
24   (2019), available at: https://ir.lawnet.fordham.edu/cgi/viewcontent.cgi?article=5619&context=flr
             24
25              Nate Halverson, How Social Casinos Leverage Facebook User Data to Target
     Vulnerable Gamblers, PBS News Hour (Aug. 13, 2019),
26   https://www.pbs.org/newshour/show/how-social-casinos-leverage-facebook-user-data-to-target-
     vulnerable-
27   gamblers#:~:text=Whyte%20said%20their%20helpline%20is,more%20addictive%20than%20tra
28   ditional%20casinos.

                                                        38
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 42 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          104.   Here are screenshots of the VIP rooms in Hit it Rich! and Black Diamond Casino,
22   with exclusive slot machines that can be played only upon obtaining high enough VIP status:
23
24
25
26
27
28

                                                   39
     First Amended Class Action Complaint                               Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 43 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21          105.    But the real purpose of the VIP system is to provide Zynga with an easy way to
22   track how much users are spending in the Zynga Social Slots Games and target players who have
23   a high spending potential.
24          106.    Indeed, each dollar that a user spends on in-game purchases corresponds nearly
25   exactly to 100 VIP points. For example, if a user spends $1.99, the user receives 200 VIP points.
26   If the user spends $99.99, the user receives 10,000 VIP points. This makes it very easy for
27   Zynga to keep track of exactly how much each of its users is spending on the Zynga Social Slots
28   Games.

                                                    40
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
               Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 44 of 83




 1           107.    Moreover, through Zynga’s “Loyalty Lounge,” users can link their VIP points
 2   across all of the Zynga Social Slots Games—and receive awards for doing so—allowing Zynga
 3   to easily track users’ total spending across all of the Zynga Social Slots Games. Thus, if a high-
 4   spending VIP starts playing a new social slots game, Zynga knows the user is a target from the
 5   beginning. For example, here is a screenshot prompting the user to join the Loyalty Lounge in
 6   Hit it Rich!:
 7
 8
 9
10
11
12
13
14
15
16
17           108.    When the user reaches a high enough VIP status, Zynga assigns the user a
18   dedicated VIP Account Manager. The VIP Account Manager’s primary objective is to contact
19   users who have spent a lot of money at the Zynga Social Slots Games, retain those users, and
20   draw those who have stopped playing back into the game to spend more money.
21           109.    Zynga’s job posting for its role of VIP Account Manager makes this explicit:
22   “The (VIP Account Manager) will be responsible for working in social gaming (retaining,
23   reactivating VIP Players). Developing new VIP customers, increasing player lifetime value and
24   revenue contribution for assigned VIP customers.” “The Account Manager will be responsible
25   for cultivating and developing relationships and serves as a trusted consultant to our most
26   financially invested and players in his / her VIP base by reaching more than 110 contacts a day
27
28

                                                     41
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 45 of 83




 1   via phone/email.” 25
 2          110.     The PBS report cited above describes the relationship between the user who lost
 3   $400,000 at a similar social casino game and her VIP manager: “the first time she tried to quit,
 4   Big Fish called her on the phone, not to cancel her account, but to assign her a personal VIP host,
 5   Byron Scott, who gave her free chips to keep her from leaving.” As the user herself describes it:
 6   “This was a daily thing, back and forth. It was like a friendship. And you know, my mother
 7   passed away in 2016. They sent me flowers. And they also sent, of course, chips to keep me
 8   playing.” 26
 9          111.     But Zynga monitors more than just the players who are already addicted and who
10   have already spent lots of money. Zynga also seeks out and targets users who have tendencies
11   that make them likely to become addicted and spend exorbitant amounts of money on in-game
12   purchases.
13          112.     The PBS report describes how “[s]ocial casinos now use behavioral analysis
14   software to quickly identify people who are likely to become big spenders. Behaviors like
15   increasing your bet, or playing frequently, are signals to the companies, and they target these
16   players with heavy marketing, and label them, proto-whales[.]” The company at issue in that
17   report “tracks players by their Facebook IDs, closely monitors their game play, and then prods
18   people to keep them spending.” 27
19          113.     Zynga does the same thing. In its own words, Zynga collects—in addition to
20   other information about users—“Commercial information, such as products or services
21   purchased, obtained, or considered, or other purchasing or consuming histories or tendencies.” 28
22          114.     Zynga collects this and other personal information not only from the users’ in-
23   game activity, but also from social network services like Facebook. As Zynga describes: “If you
24   play Zynga’s games or access any of our other Services on connected third-party applications or
25          25
               Zynga, German VIP Account Manager, https://www.zynga.com/job-listing/vip-
26   account-manager/ (last visited Feb. 22, 2021).
            26
               Halverson, supra.
27          27
               Id.
            28
28             Zynga, CA Notice, https://www.zynga.com/privacy/ca-notice/

                                                     42
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 46 of 83




 1   connect our Services to any third-party applications, including social networks like Facebook,
 2   Zynga may receive certain information about you from the provider of the third-party
 3   application.” The information Zynga collects from social networks includes:
 4                •   “your first and last name;
 5                •   your profile picture or its URL;
 6                •   your user identification number (like your Facebook ID number), which may be
 7                    linked to publicly-available information like your name and profile photo;
 8                •   your friends’ user ID numbers and other public data;
 9                •   the e-mail address you provided to that third-party application;
10                •   your approximate physical location and that of the devices you use to access our
11                    Services;
12                •   your gender;
13                •   your birthday, age, and/or age range;
14                •   information about your activities on or through the connected third-party
15                    application;
16                •   other publicly-available information on the third-party application; and/or
17                •   any other information that you or the provider of the third-party application share
18                    with Zynga.” 29
19          115.      Zynga uses this information that it collects from its games and from social
20   networks for, among other things, “Player acquisition,” “Direct marketing (phone, email, etc.),”
21   and “Advertising.” 30 In other words, Zynga collects personal information to identify people
22   with addictive tendencies, get them hooked on Zynga’s games, and target them with direct
23   marketing to induce them to make in-game purchases.
24          116.      To acquire this information, Zynga offers users free coins and other incentives to
25   link their accounts to Facebook. For example, here is a screenshot from the Black Diamond
26
27          29
                 Zynga, Privacy Policy, https://www.zynga.com/privacy/policy
            30
28               Zynga, CA Notice, https://www.zynga.com/privacy/ca-notice/

                                                         43
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 47 of 83




 1   Casino support page listing the benefits of connecting to Facebook:
 2
 3
 4
 5
 6
 7
 8
 9
10          117.    In sum, not only does Zynga specifically design the Zynga Social Slots Games to
11   be as addictive as possible generally; it also goes to great lengths to identify those users that
12   Zynga knows are, in fact, addicted (or likely to become addicted) to its games. And instead of
13   trying to help those users deal with their addiction—e.g. by cutting them off, referring them to
14   counseling, or providing addiction resources to them—Zynga does everything in its power to
15   make sure those users remain addicted and spend as much as possible on its slot machines—
16   often with financially ruinous consequences.
17          5.      Zynga intentionally and unfairly uses microtransactions and virtual coins to
18                  mask the fact that the user is paying money to play.
19          118.    Through “microtransactions” on the Zynga Social Slots Games, users exchange
20   relatively small amounts of money for large amounts of coins, which users then use to bet on
21   virtual slot machines. This intermediate step of converting money into virtual coins before
22   betting at Zynga’s slot machines serves at least two purposes.
23          119.    First, the relatively small nature of individual microtransactions masks the fact
24   that, in the aggregate, repeated transactions can result in colossal profits for Zynga—and
25   financial ruin for its users. From the user’s perspective, most individual purchases, taken alone,
26   are not substantial sums of money—certainly not something that would place the user in
27   financial jeopardy. Breaking up each user’s total payments into relatively small individual
28   transactions makes it difficult for the user to see and internalize how much he or she is spending

                                                       44
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 48 of 83




 1   on Zynga’s social slots games.
 2           120.     For example, Plaintiff Michael Owens initially estimated that he spent about
 3   $3,000 on Zynga’s Wizard of Oz Slots between May 12, 2020 and January 10, 2021. In reality,
 4   he had spent over $8,000.
 5           121.     Second, using virtual coins—rather than money—as the in-game currency, and
 6   distorting the value of those virtual coins, distracts the user from the fact that he or she is actually
 7   spending real money to place bets within the Zynga Social Slots Games. This is the same reason
 8   that casinos make their patrons exchange money for chips to gamble at the casino games—
 9   psychologically, it is easier to part with chips than with cash, even though the chips must be
10   purchased with cash. Game designer Ramin Shokrizade explains this aspect of “coercive
11   monetization”:
12           A coercive monetization model depends on the ability to “trick” a person into
             making a purchase with incomplete information, or by hiding that information
13
             such that while it is technically available, the brain of the consumer does not
14           access that information. Hiding a purchase can be as simple as disguising the
             relationship between the action and the cost as I describe in my Systems of
15           Control in F2P paper.
16
             Research has shown that putting even one intermediate currency between the
17           consumer and real money, such as a “game gem” (premium currency), makes the
             consumer much less adept at assessing the value of the transaction.
18           …
             To maximize the efficacy of a coercive monetization model, you must use a
19
             premium currency, ideally with the ability to purchase said currency in-app.
20           Making the consumer exit the game to make a purchase gives the target’s brain
             more time to figure out what you are up to, lowering your chances of a sale. If
21           you can set up your game to allow “one button conversion”, such as in many iOS
             games, then obviously this is ideal. The same effect is seen in real world retail
22           stores where people buying goods with cash tend to spend less than those buying
23           with credit cards, due to the layering effect.
             …
24           Having the user see their amount of premium currency in the interface is also
             much less anxiety generating, compared to seeing a real money balance. If real
25           money was used (no successful game developer does this) then the consumer
26           would see their money going down as they play and become apprehensive. This

27
28

                                                       45
     First Amended Class Action Complaint                                     Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 49 of 83




            gives the consumer more opportunities to think and will reduce revenues. 31
 1
 2          122.     In the Zynga Social Slots Games, after the user converts money to coins,
 3   everything is in terms of coins, not money. The user’s balance is represented by the number of
 4   coins possessed, not the amount of money invested. And when the user bets, loses, and/or wins
 5   at Zynga’s slot machine, the user is betting, losing, and/or winning virtual coins, not money.
 6          123.     Psychologically, this makes it easier for the user to spin and spin, dwindling his or
 7   her coin supply, without feeling like he or she is losing money—even though the user may have
 8   purchased those coins with money.
 9          124.     Moreover, Zynga intentionally makes it extremely difficult—if not impossible—
10   for users to value virtual coins in terms of money. Zynga distorts the value of virtual coins
11   through inflation. While users spend hundreds of dollars at most on each purchase, they buy,
12   wager, lose, and win coins on the scale of thousands, millions, or even billions. For example, as
13   shown below, in the Hit it Rich! store, users can purchase 9,450,000 coins for $2.99 or
14   51,750,000 coins for $14.99. There is no obvious dollar-to-coin ratio in either of these
15   exchanges, and the ratios are different in each purchase. The free coins that users receive from
16   periodic bonuses and other mechanisms also distort the ratio, making it impossible for the user to
17   calculate how much they are betting in real dollar terms.
18
19
20
21
22
23
24
25
26
            31
               Ramin Shokrizade, The Top F2P Monetization Tricks, Gamasutra (June 26, 2013),
27   https://www.gamasutra.com/blogs/RaminShokrizade/20130626/194933/The_Top_F2P_Monetiz
28   ation_Tricks.php

                                                      46
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 50 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          125.    Zynga’s practice of distorting the monetary value of coins makes the “coercive
12   monetization” even more potent than in a casino, where each chip has a clear monetary value.
13          126.    In sum, to increase spending on its social slot games, Zynga uses every trick in
14   the book to disguise the real amount of money that users are spending playing the game. This is
15   specifically designed to trick users into spending more than they otherwise would on the game.
16          6.      Zynga fraudulently markets the Zynga Social Slots Games as legal video
17                  games and does not disclose that they are in fact illegal slot machines.
18          127.    From Zynga’s representations, marketing, and advertisements, a reasonable
19   consumer would likely be misled to believe that the Zynga Social Slots Games—and the virtual
20   slot machines contained within—are legal video games that merely simulate gambling, rather
21   than slot machines that constitute illegal gambling under California law.
22          128.    For example, in the support page of each of the Zynga Social Slots Games, Zynga
23   tells its users that its games do not offer real-money, or “actual” gambling. For example:
24          “Black Diamond Casino does not offer actual gambling. All the money in it is
            meant for entertainment only and cannot be cashed out. The coins that you
25
26
27
28

                                                     47
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 51 of 83




            purchase are for opening higher level machines, and increasing your playtime.” 32
 1
 2          “While we strive for an authentic Casino experience, our games are strictly for
            entertainment purposes. All coins used in our Casino are intended only for fun
 3          and cannot be cashed out. Purchasing coins allow players to advance further in
            the Casino to higher-level machines and to play longer.” 33
 4
 5          129.     The support pages for Hit it Rich!, Willy Wonka Slots, and Wizard of Oz Slots
 6   contain statements nearly identical to the statement on the Game of Thrones Slots support page.
 7   The support pages for the other Zynga Social Slots Games contained nearly identical statements
 8   when they were active. These statements have been on the support pages for the Zynga Social
 9   Slots Games for the entire period beginning four years before the filing of this Complaint, or
10   since Zynga made the games available.
11          130.     Similar statements appear on the download pages of the Zynga Social Slots
12   Games in the Google Play Store and the Apple App Store. These download pages state:
13          “This game is intended for an adult audience and does not offer real money
            gambling or an opportunity to win real money or prizes. Practice or success at
14
            social gaming does not imply future success at real money gambling.” 34
15
            “This game is intended for an adult audience and does not offer real money
16          gambling or an opportunity to win real money or prizes. Practice or success at
            social gaming does not imply future success at real money gambling.” 35
17
18          “This slot machine game is intended for an adult audience and does not offer real
            money gambling or an opportunity to win real money or prizes. Practice or
19
20          32
                Can I Win Real Money?, Black Diamond Casino Support Page,
     https://zyngasupport.helpshift.com/a/game-of-thrones-slots-casino/?s=getting-started&f=can-i-
21
     win-real-money&l=en (last visited Feb. 22, 2021)
             33
22              Can I Win Real Money?, Game of Thrones Slots Support Page,
     https://zyngasupport.helpshift.com/a/game-of-thrones-slots-casino/?s=getting-started&f=can-i-
23   win-real-money&l=en (last visited Feb. 22, 2021)
             34
                Wizard of Oz Free Slots Casino, Google Play Store,
24   https://play.google.com/store/apps/details?id=com.zynga.wizardofoz&hl=en_US&gl=US (last
25   visited Feb. 24, 2020). An identical statement appears on the download page of Wizard of Oz
     Slots on the Apple App Store.
26           35
                Hit it Rich! Lucky Vegas Casino Slot Machine Game, Google Play Store,
     https://play.google.com/store/apps/details?id=com.zynga.hititrich&hl=en_US&gl=US (last
27   visited Feb. 24, 2020). An identical statement appears on the download page of Hit it Rich! on
28   the Apple App Store.

                                                     48
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 52 of 83




            success at social gaming does not imply future success at real money
 1
            gambling.” 36
 2
            “• The games are intended for an adult audience.
 3          • The games do not offer ‘real money gambling’ or an opportunity to win real
            money or prizes.
 4          • Practice or success at social casino gaming does not imply future success at real
 5          money gambling.” 37

 6          131.     While this disclaimer is omitted on the Game of Thrones Slots download page,
 7   Zynga included a nearly identical disclaimer on the game’s webpage on Zynga’s website:
 8          “The games are intended for an adult audience. The games do not offer ‘real
 9          money gambling’ or an opportunity to win real money or prizes. Practice or
            success at social casino gaming does not imply future success at ‘real money
10          gambling.’” 38

11          132.     These statements have been on these pages for the Zynga Social Slots Games for
12   the entire period beginning four years before the filing of this Complaint, or since Zynga made
13   the games available. Moreover, identical or nearly identical statements appeared on the
14   webpages and download pages for Zynga’s discontinued social slots games while those games
15   were active.
16          133.     These statements would lead a reasonable consumer to believe that nothing of
17   value can be won at Zynga’s virtual slot machines, and that virtual slot machines are not illegal
18   gambling devices. But, for the reasons described above, the coins that users can win at Zynga’s
19   virtual slot machines are things of value under California Penal Code Section 330b, and the
20   games are illegal slot machines under the same provision. Accordingly, each of the statements
21   identified above was and is false or misleading.
22
23          36
                Willy Wonka Slots Free Casino, Google Play Store,
     https://play.google.com/store/apps/details?id=com.zynga.wonka (last visited Feb. 24, 2020). An
24   identical statement appears on the download page of Willy Wonka Slots on the Apple App Store.
             37
25              SLOTS – Black Diamond Casino, Google Play Store,
     https://play.google.com/store/apps/details?id=com.risingtidegames.blackdiamondslots.beta (last
26   visited Feb. 24, 2020). An identical statement appears on the download page of Black Diamond
     Casino on the Apple App Store.
27           38
                Game of Thrones Slots Casino, https://www.gotslotscasino.zynga.com/ (last visited
28   Feb. 22, 2021).

                                                     49
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 53 of 83




 1          134.      Moreover, Zynga knows or is willfully blind to the fact that its statements were
 2   false or misleading. Indeed, Zynga employs many attorneys and is aware of the gambling laws
 3   in the jurisdictions in which it operates, including the gambling laws of California, where it is
 4   headquartered. Moreover, Zynga and its attorneys have specifically analyzed the legality of the
 5   Zynga Social Slots Games. Indeed, in its financial statements, Zynga expressly discusses laws
 6   that prohibit gambling and cases applying those laws, which demonstrates that Zynga keeps
 7   abreast of the legality of the Zynga Social Slots Games. 39 Accordingly, Zynga was on notice
 8   that the Zynga Social Slots Games were potentially subject to California’s anti-gambling laws,
 9   including California Penal Code § 330b. Zynga and its legal team performed an analysis of this
10   law and concluded that each of the Zynga Social Slots Games constituted or contained an illegal
11   slot machine under this section of the penal code, but made knowingly false or misleading
12   statements to the contrary anyway. Alternatively, Zynga knew and understood that there was a
13   high probability that the Zynga Social Slots Games were illegal, but avoided performing an
14   analysis of this specifically because it did not want to find out the answer, and then made
15   statements that its games were legal knowing that there was a high probability that those
16   statements were false and with reckless disregard for their falsity.
17          135.      Zynga also represents that the Zynga Social Slots games are lawful games of skill,
18   when in reality they are unlawful games of chance.
19          136.      For example, Zynga represents to users that they can influence the outcome of the
20   slot machines by manually stopping the reels from spinning at the right time, either by pressing
21   the “SPIN” button again before the reels stop spinning or by pressing the “STOP” button that
22   appears when the reels begin spinning. Including this functionality would lead a reasonable user
23   to believe that, by stopping the reels at the right time, the user can increase his or her chance of
24   winning. In reality, stopping the reels from spinning early does not impact a user’s chance of
25   winning at all. Here are screenshots of “STOP” buttons in Hit it Rich!, Black Diamond Casino,
26   and Game of Thrones Slots, respectively:
27
            39
28               See, e.g., Form 10K at 18.

                                                      50
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 54 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            51
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 55 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          137.    Here are screenshots of instructions explaining that pressing the SPIN button
12   again will stop the reels from spinning early:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      52
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 56 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          138.    Zynga also includes features in the Zynga Social Slots Games that are often
12   present in games of skill or strategy, such as increasing a user’s level, daily challenges or
13   “quests,” and competitions among players. But none of these features involve any skill or
14   experience whatsoever on the part of the user. Rather, these features are entirely dependent upon
15   how many times the user spins, how much the user bets, and how much the user wins.
16          139.    Zynga knows that the Zynga Social Slots Games involve no skill whatsoever and
17   are instead entirely based on chance. Indeed, Zynga makes and develops the Zynga Social Slots
18   Games and knows how they work. Moreover, as alleged above, in describing the Zynga Social
19   Slots Games, Zynga acknowledges that they involve no skill whatsoever.
20          140.    In sum, Zynga falsely represents that its games are legal games of skill, when in
21   fact they are unlawful gambling. Zynga does this to deceive law-abiding consumers to play its
22   illegal games. Zynga also does this to trick consumers into thinking that they can increase their
23   chances of winning through skill, when in fact they cannot.
24   D.     Zynga’s business acts in developing, owning, operating, marketing, and profiting
25          from the Zynga Social Slots Games violate California’s Unfair Competition Law
26          regardless of where the users are located.
27          141.    Zynga’s Terms of Service that govern the use of the Zynga Social Slots Games
28   state that, for users located in the United States, “these Terms and our relationship will be

                                                      53
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 57 of 83




 1   governed by California law, except for its conflicts of laws principles.”
 2          142.    Similarly, the Terms of Service state that, for users located in the United States,
 3   “judicial proceedings (other than small claims actions) that are excluded from the Arbitration
 4   Agreement in Section 15 must be brought in state or federal court in San Francisco, California,
 5   unless the parties agree to some other location. You, Zynga, and the Zynga Corporate Family all
 6   consent to venue and personal jurisdiction in San Francisco, California.”
 7          143.    Moreover, Zynga’s violations of California’s Unfair Competition Law occurred in
 8   and emanated from California. Zynga has its headquarters and two other offices in California.
 9   Zynga owns and operates its social slots games from its headquarters in California. The decision
10   to create, develop, and market Zynga’s social slots games was, in significant part, conceived of,
11   reviewed, and made in California. All of Zynga’s top executives lived and worked in California,
12   including its Chief Executive Officer, its President, its Chief Financial Officer, its Chief
13   Operating Officer, its Chief Legal Officer, and its Chief People Officer. Zynga’s social slots
14   games were, in significant part, conceived of, prepared, developed, coordinated, reviewed,
15   approved, and manufactured in California. A substantial number of Zynga’s software engineers,
16   artists, product managers, and producers lived and worked in California and developed,
17   coordinated, reviewed, approved, and manufactured Zynga’s social slots games. Zynga’s social
18   slots games were, in significant part, advertised and marketed in and from California. A
19   substantial number of members of Zynga’s marketing team lived and worked in California and
20   marketed Zynga’s social slots games. Other key actors for Zynga’s social slots games lived and
21   worked in California, including Zynga’s Senior Vice President of Social Casino and Casual
22   Games.
23          144.    Moreover, a substantial number of putative class members reside in California.
24          145.    Accordingly, Zynga’s conduct is governed by California law, and each of its acts
25   in connection with its social slot games constitute unlawful, unfair, and/or fraudulent business
26   acts that are prohibited under California’s Unfair Competition Law.
27                                         Plaintiffs’ Allegations
28

                                                      54
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 58 of 83




 1   A.     Michael Owens
 2          146.    Plaintiff Michael Owens downloaded Zynga’s Wizard of Oz Slots slot machine
 3   game from the Google Play Store using his current Google account on his Android phone in or
 4   around May, 2020. Additionally, Mr. Owens had previously downloaded Zynga’s Wizard of Oz
 5   Slots slot machine game on other devices and/or using other email accounts.
 6          147.    Initially, Zynga gave Mr. Owens free coins that permitted him to spin the slot
 7   machines. Mr. Owens spent all of those free coins. Mr. Owens began purchasing coins to be
 8   able to continue spinning.
 9          148.    Mr. Owens purchased coins to continue playing the Wizard of Oz Slots slot
10   machine game at least as early as May 12, 2020. From that date until January 10, 2021, Mr.
11   Owens lost over $8,000 purchasing coins with which to operate Zynga’s Wizard of Oz Slots slot
12   machines from Zynga, through the Google Play Store.
13          149.    Mr. Owens used the coins he purchased to make bets on, and “spin,” slot
14   machines in Zynga’s Wizard of Oz Slots slot machine game.
15          150.    Mr. Owens linked his Wizard of Oz Slots account to his Facebook account in
16   order to acquire the coin incentive offered by Zynga. Zynga collected personal information
17   about Mr. Owens from these accounts. As alleged above, Zynga uses this information to identify
18   users with a high spending potential, target them with direct marketing, and induce them to make
19   purchases of coins in its social slots games.
20          151.    When Mr. Owens downloaded Wizard of Oz Slots, the download page for Wizard
21   of Oz Slots stated: “This game is intended for an adult audience and does not offer real money
22   gambling or an opportunity to win real money or prizes. Practice or success at social gaming
23   does not imply future success at real money gambling.”
24          152.    Based on Zynga’s marketing and representations regarding the Zynga Social Slots
25   Games, including the above statement, Mr. Owens believed that Wizard of Oz Slots was a legal
26   video game, not an illegal slot machine.
27          153.    Mr. Owens would not have spent money at Wizard of Oz Slots if, before
28   downloading and playing the game, Mr. Owens had known that it and its virtual slot machines

                                                     55
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 59 of 83




 1   were illegal slot machines under California law.
 2          154.      Based on Zynga’s marketing and representations regarding the Zynga Social Slots
 3   Games, when he began playing the game, Mr. Owens believed that Wizard of Oz Slots involved
 4   skill. For example, Mr. Owens believed that he could influence the outcome of each spin by
 5   performing a “Fast Stop” and stopping the reels from spinning at the right time. This played a
 6   part in influencing Mr. Owens to play the game.
 7   B.     Jennie Plumley
 8          155.      Plaintiff Jennie Plumley downloaded Zynga’s Game of Thrones Slots Casino slot
 9   machine game from the Google Play Store on her Android phone in or around April, 2020. Ms.
10   Plumley deleted the game after a couple months, but reinstalled it after her husband was
11   diagnosed with terminal cancer in June of 2020. Unable to sleep well at night, Ms. Plumley
12   would stay awake playing Zynga’s Game of Thrones Slots Casino. Ms. Plumley also
13   downloaded and played Zynga’s Black Diamond Casino slot machine game in or around
14   October, 2020.
15          156.      Initially, Zynga gave Ms. Plumley free coins that permitted her to spin the slot
16   machines. Ms. Plumley spent all of those free coins. Ms. Plumley began purchasing coins to be
17   able to continue spinning.
18          157.      Ms. Plumley purchased coins to continue playing the Zynga Social Slots Games
19   at least as early as April 7, 2020. In the eleventh-month period from that date until March 8,
20   2021, Ms. Plumley lost over $340,000 purchasing coins from Zynga with which to operate
21   Zynga’s Game of Thrones Slots Casino slot machines. Ms. Plumley also lost $9.98 purchasing
22   coins from Zynga with which to operate Zynga’s Black Diamond Slots Casino slot machines in
23   October, 2020.
24          158.      Between April 7, 2020, and March 8, 2021, Ms. Plumley’s purchases on the
25   Zynga Social Slots Games averaged over $1,000 per day. Some days, she lost much more. For
26   example, on November 10, 2020, Ms. Plumley made twenty-six payments of $399.99 and two
27   payments of $199.99, for a total of $10,799.72 in a single day. Here are portions of Ms.
28   Plumley’s Google Play payment history showing Ms. Plumley’s payments on November 10,

                                                       56
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 60 of 83




 1   2020:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            57
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 61 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            58
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 62 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22          159.   After Ms. Plumley had spent a sufficient amount of money on the Zynga Social

23   Slots Games, she attained a VIP status level and Zynga assigned her a VIP Account Manager.

24          160.   Ms. Plumley used the coins she purchased to make bets on, and “spin,” slot

25   machines in the Zynga Social Slots Games.

26          161.   Ms. Plumley linked her Zynga Social Slots Games accounts to her Facebook

27   account in order to acquire the coin incentive offered by Zynga. Zynga collected personal

28   information about Ms. Plumley from these accounts. As alleged above, Zynga uses this

                                                   59
     First Amended Class Action Complaint                                Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 63 of 83




 1   information to identify users with a high spending potential, target them with direct marketing,
 2   and induce them to make purchases of coins in its social slots games.
 3          162.    When Ms. Plumley downloaded Game of Thrones Slots Casino, the webpage for
 4   the game on Zynga’s website stated: “The games are intended for an adult audience. The games
 5   do not offer ‘real money gambling’ or an opportunity to win real money or prizes. Practice or
 6   success at social casino gaming does not imply future success at ‘real money gambling.’”
 7          163.    When Ms. Plumley downloaded Black Diamond Casino, the download page for
 8   Black Diamond Casino stated:
            “• The games are intended for an adult audience.
 9
            • The games do not offer ‘real money gambling’ or an opportunity to win real
10          money or prizes.
            • Practice or success at social casino gaming does not imply future success at real
11          money gambling.”
12          164.    Based on Zynga’s marketing and representations regarding the Zynga Social Slots
13   Games, including the above statements, Ms. Plumley believed that the Zynga Social Slots Games
14   were legal video games, not illegal slot machines.
15          165.    Ms. Plumley would not have spent money at the Zynga Social Slots Games if,
16   before downloading and playing the games, Ms. Plumley had known that the games and their
17   virtual slot machines were illegal slot machines under California law.
18          166.    Based on Zynga’s marketing and representations regarding the Zynga Social Slots
19   Games, when she began playing the games, Ms. Plumley believed that the Zynga Social Slots
20   Games involved skill. For example, Ms. Plumley believed that she could influence the outcome
21   of each spin by performing a “Fast Stop” and stopping the reels from spinning at the right time.
22   This played a part in influencing Ms. Plumley to play the games.
23   C.     Jon Schweitzer
24          167.    Plaintiff Jon Schweitzer began playing Zynga’s Game of Thrones Slots Casino
25   slot machine game in or around March, 2020.
26          168.    Initially, Zynga gave Mr. Schweitzer free coins that permitted him to spin the slot
27   machines. Mr. Schweitzer spent all of those free coins. Mr. Schweitzer began purchasing coins
28   to be able to continue spinning.

                                                     60
     First Amended Class Action Complaint                                 Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 64 of 83




 1          169.    Mr. Schweitzer purchased coins to continue playing the Game of Thrones Slots
 2   Casino slot machine game. Since the time he began playing, Mr. Schweitzer has lost over
 3   $350,000 purchasing coins from Zynga with which to operate Zynga’s Game of Thrones Slots
 4   Casino slot machines. Mr. Schweitzer recently moved from California to Florida. He purchased
 5   coins from Zynga both while in California and while in Florida. He made the majority of his
 6   purchases while in California.
 7          170.    After Mr. Schweitzer had spent a sufficient amount of money on Game of
 8   Thrones Slots Casino, he attained a VIP status level and Zynga assigned him a VIP Account
 9   Manager.
10          171.    When he began playing, Mr. Schweitzer made most of his coin purchases through
11   the Apple App Store, which had a maximum purchase limit of $99.99. After Zynga became
12   aware that Mr. Schweitzer was spending a great deal of money on Game of Thrones Slots
13   Casino, Mr. Schweitzer’s VIP Account Manager informed Mr. Schweitzer that he could get more
14   coins for his money if he made purchases directly through Zynga’s website, which had a much
15   higher spending limit. Mr. Schweitzer then made most of his coin purchases directly through
16   Zynga, for amounts well above the $99.99 limit on the Apple App Store.
17          172.    Mr. Schweitzer’s addiction to Zynga’s Game of Thrones Slots Casino caused Mr.
18   Schweitzer to reach the credit limits on his credit cards, ruin his good credit score, burn through
19   his entire savings, and take out a large personal loan to be able to continue purchasing coins and
20   playing Game of Thrones Slots Casino. Mr. Schweitzer’s addiction caused him to reach out to
21   his VIP Account Manager at Zynga and beg for free coins because he felt he could not afford to
22   purchase more. Mr. Schweitzer’s VIP Account Manager offered Mr. Schweitzer free coins to
23   keep spinning, as well as discounts and coin-match deals for future purchases. Mr. Schweitzer is
24   now engaged in a Chapter 13 bankruptcy proceeding as a direct result of spending all of his
25   money and accruing massive debt playing Zynga’s Game of Thrones Slots Casino.
26          173.    Mr. Schweitzer used the coins he purchased to make bets on, and “spin,” slot
27   machines in Zynga’s Game of Thrones Slots Casino slot machine game.
28          174.    Mr. Schweitzer linked his Game of Throne Slots Casino account to his Facebook

                                                      61
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
               Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 65 of 83




 1   account, and Zynga collected personal information about Mr. Schweitzer from these accounts.
 2   As alleged above, Zynga uses this information to identify users with a high spending potential,
 3   target them with direct marketing, and induce them to make purchases of coins in its social slots
 4   games.
 5            175.   When Mr. Schweitzer began playing Game of Thrones Slots Casino, the webpage
 6   for the game on Zynga’s website stated: “The games are intended for an adult audience. The
 7   games do not offer ‘real money gambling’ or an opportunity to win real money or prizes.
 8   Practice or success at social casino gaming does not imply future success at ‘real money
 9   gambling.’”
10            176.   Based on Zynga’s marketing and representations regarding the Zynga Social Slots
11   Games, including the above statement, Mr. Schweitzer believed that Game of Thrones Slots
12   Casino was a legal video game, not an illegal slot machine.
13            177.   Mr. Schweitzer would not have spent money at Game of Thrones Slots Casino if,
14   before downloading and playing the game, Mr. Schweitzer had known that it and its virtual slot
15   machines were illegal slot machines under California law.
16            178.   Based on Zynga’s marketing and representations regarding the Zynga Social Slots
17   Games, when he began playing the game, Mr. Schweitzer believed that Game of Thrones Slots
18   Casino involved skill. For example, Mr. Schweitzer believed that he could influence the
19   outcome of each spin by performing a “Fast Stop” and stopping the reels from spinning at the
20   right time. This played a part in influencing Mr. Schweitzer to play the game.
21   D.       Charlie Finlay
22            179.   Plaintiff Charlie Finlay began playing Zynga’s Game of Thrones Slots Casino slot
23   machine game in or around February, 2020. Mr. Finlay began playing Game of Thrones Slots
24   Casino while recovering from multiple surgeries for skin cancer. Mr. Finlay was largely isolated
25   at home during this time because of the surgeries and the emerging COVID-19 pandemic.
26            180.   Initially, Zynga gave Mr. Finlay free coins that permitted him to spin the slot
27   machines. Mr. Finlay spent all of those free coins. Mr. Finlay began purchasing coins to be able
28   to continue spinning.

                                                      62
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 66 of 83




 1          181.   Mr. Finlay purchased coins to continue playing the Game of Thrones Slots Casino
 2   slot machine game at least as early as February 25, 2020. In the four-month period between that
 3   date until June 23, 2020, Mr. Finlay lost over $200,000 purchasing coins from Zynga with which
 4   to operate Zynga’s Game of Thrones Slots Casino slot machines.
 5          182.   During this time period, Mr. Finlay’s payments averaged over $1,600 per day.
 6   Some days, he lost much more. For example, on March 19, 2020, Mr. Finlay made forty-eight
 7   payments of $99.99 on Game of Thrones Slots Casino, for a total of $4,799.52 in a single day.
 8   Mr. Finlay often made $99.99 payments within five minutes of one another. Here are portions of
 9   Mr. Finlay’s payment history showing Mr. Finlay’s payments on March 19, 2020:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   63
     First Amended Class Action Complaint                                Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 67 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            64
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 68 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            65
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 69 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            66
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 70 of 83




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            67
     First Amended Class Action Complaint                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 71 of 83




 1          183.    After Mr. Finlay had spent a sufficient amount of money on Game of Thrones
 2   Slots Casino, he attained a VIP status level and Zynga assigned him a VIP Account Manager.
 3   Additionally, at Zynga’s request, Mr. Finlay participated in a “focus group” in which Zynga
 4   employees, including Mr. Finlay’s VIP Account Manager, asked him about which slot machines
 5   were his favorites and what factors compelled him to play those slot machines. The purpose of
 6   this focus group was to identify factors that caused users to become addicted and spend more
 7   money so that Zynga could make its games even more addictive and profitable.
 8          184.    Mr. Finlay is now experiencing financial distress as a direct result of Zynga’s
 9   Game of Thrones Slots Casino. Mr. Finlay’s addiction to Zynga’s Game of Thrones Slots
10   Casino caused Mr. Finlay to reach the credit limits on his credit cards and spend a substantial
11   portion of the money he had saved for his retirement. As a result of the payments he made to
12   Zynga, Mr. Finlay is having difficulty paying his mortgage, medical bills, and credit card bills.
13   Mr. Finlay did not disclose to his partner how much he was spending on Zynga’s Game of
14   Thrones Slots Casino.
15          185.    Mr. Finlay used the coins he purchased to make bets on, and “spin,” slot machines
16   in Zynga’s Game of Thrones Slots Casino slot machine game.
17          186.    Mr. Finlay linked his Game of Throne Slots Casino account to his Facebook
18   account in order to acquire the coin incentive offered by Zynga. Zynga collected personal
19   information about Mr. Finlay from these accounts. As alleged above, Zynga uses this
20   information to identify users with a high spending potential, target them with direct marketing,
21   and induce them to make purchases of coins in its social slots games.
22          187.    When Mr. Finlay began playing Game of Thrones Slots Casino, the webpage for
23   the game on Zynga’s website stated: “The games are intended for an adult audience. The games
24   do not offer ‘real money gambling’ or an opportunity to win real money or prizes. Practice or
25   success at social casino gaming does not imply future success at ‘real money gambling.’”
26          188.    Based on Zynga’s marketing and representations regarding the Zynga Social Slots
27   Games, including the above statement, Mr. Finlay believed that Game of Thrones Slots Casino
28   was a legal video game, not an illegal slot machine.

                                                     68
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 72 of 83




 1          189.    Mr. Finlay would not have spent money at Game of Thrones Slots Casino if,
 2   before downloading and playing the game, Mr. Finlay had known that it and its virtual slot
 3   machines were illegal slot machines under California law.
 4          190.    Based on Zynga’s marketing and representations regarding the Zynga Social Slots
 5   Games, when he began playing the game, Mr. Finlay believed that Game of Thrones Slots
 6   Casino involved skill. For example, Mr. Finlay believed that he could influence the outcome of
 7   each spin by performing a “Fast Stop” and stopping the reels from spinning at the right time.
 8   This played a part in influencing Mr. Finlay to play the game.
 9   E.     Melissa Irelan
10          191.    Plaintiff Melissa Irelan began playing Zynga’s social slots games in 2015 and
11   stopped playing in December of 2017. During that time, Ms. Irelan played and purchased coins
12   on multiple of the Zynga Social Slots games, including Hit it Rich!, Black Diamond Casino,
13   Wizard of Oz Slots, Willy Wonka Slots, and Princess Bride Slots. She downloaded these games
14   and made purchases through the Apple App Store on her Apple iPhone.
15          192.    Initially, Zynga gave Ms. Irelan free coins that permitted her to spin the slot
16   machines. Ms. Irelan spent all of those free coins. Ms. Irelan began purchasing coins to be able
17   to continue spinning.
18          193.    From the time she began playing until the time she stopped, Ms. Irelan lost over
19   $40,000 purchasing coins with which to operate the slot machines in the Zynga Social Slots
20   Games. In December of 2017, Ms. Irelan lost $12.95 purchasing coins with which to operate
21   Zynga’s Hit it Rich! Slot machines.
22          194.    During the time Ms. Irelan was playing the Zynga Social Slots Games, she knew
23   that her purchases were a problem, but she was unable to stop due to her addiction. Ms. Irelan
24   hid her purchases from her husband, who was not aware of the amount of money Ms. Irelan was
25   spending on the Zynga Social Slots Games. Ms. Irelan called her credit card companies, asking
26   them to block the use of her credit cards for those games, but they did not do so.
27          After Ms. Irelan was finally able to stop playing the Zynga Social Slots Games, she
28   received targeted ads telling her that she was missed and asking her to keep playing the games.

                                                     69
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 73 of 83




 1          195.    Ms. Irelan used the coins she purchased to make bets on, and “spin,” slot
 2   machines in the Zynga Social Slots Games.
 3          196.    Zynga collected personal information about Ms. Irelan from her Zynga Social
 4   Slots Games accounts, as well as from any social media accounts that Ms. Irelan linked these
 5   accounts to. As alleged above, Zynga uses this information to identify users with a high
 6   spending potential, target them with direct marketing, and induce them to make purchases of
 7   coins in its social slots games.
 8          197.    When Ms. Irelan downloaded the Zynga Social Slots Games, the download page
 9   for each game contained a disclaimer stating that the games were intended for an adult audience,
10   that the games did not offer “real money gambling” or an opportunity to win real money or
11   prizes, and that practice or success at social casino gaming did not imply future success at “real
12   money gambling.”
13          198.    Based on Zynga’s marketing and representations regarding the Zynga Social Slots
14   Games, including the above disclaimers, Ms. Irelan believed that the Zynga Social Slots Games
15   were legal video games, not illegal slot machines.
16          199.    Ms. Irelan would not have spent money at the Zynga Social Slots Games if,
17   before downloading and playing the games, Ms. Irelan had known that the games and their
18   virtual slot machines were illegal slot machines under California law.
19          200.    Based on Zynga’s marketing and representations regarding the Zynga Social Slots
20   Games, when she began playing the games, Ms. Irelan believed that the Zynga Social Slots
21   Games involved skill. For example, Ms. Irelan believed that she could influence the outcome of
22   each spin by performing a “Fast Stop” and stopping the reels from spinning at the right time.
23   This played a part in influencing Ms. Irelan to play the games.
24                                       Class Action Allegations
25   A.     The proposed class.
26          201.    Plaintiffs bring this case on behalf of the proposed class of: All individuals who
27   (1) purchased virtual “coins” and (2) used those “coins” to operate a slot machine in a Zynga
28   Social Slots Game (3) in the United States.

                                                     70
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 74 of 83




 1          202.    It is appropriate to include all such individuals in the same class, regardless of
 2   which of the Zynga Social Slots Games they played. As relevant to the allegations in this case,
 3   the Zynga Social Slots Games all operate in the same manner. Each of the Zynga Social Slots
 4   Games violates Cal. Penal Code § 330b for the same reasons. And Zynga’s business acts with
 5   respect to each of the Zynga Social Slots Games are unlawful, unfair, and fraudulent under
 6   California’s Unfair Competition Law for the same reasons. There are no conflicts of interests
 7   between these groups.
 8          203.    The following people are excluded from the Class: (1) any Judge or Magistrate
 9   Judge presiding over this action and the members of their family; (2) Zynga, Zynga’s
10   subsidiaries, parents, successors, predecessors, and any entity in which Zynga or its parents have
11   a controlling interest, and their current employees, officers and directors; (3) persons who
12   properly execute and file a timely request for exclusion from the Class; (4) persons whose claims
13   in this matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiffs’
14   counsel and Zynga’s counsel and their experts and consultants; and (6) the legal representatives,
15   successors, and assigns of any such excluded persons.
16   B.     The proposed class satisfies the numerosity requirement.
17          204.    The proposed class contains members so numerous that separate joinder of each
18   member of the class is impractical. There are hundreds of thousands if not millions of proposed
19   class members. Each of Zynga’s social slots games have tens of thousands or hundreds of
20   thousands of reviews on the Apple App Store and the Google Play Store, suggesting far more
21   downloads. And Zynga’s financial reports indicate that Zynga has made approximately $800
22   million from sales of virtual coins in the Zynga Social Slots Games over the last four years.
23   C.     The proposed class satisfies the commonality requirement.
24          205.    There are questions of law and fact common to the proposed class. Common
25   questions of law and fact include:
26              •   Zynga’s operation of the Zynga Social Slots Games.
27              •   Whether the Zynga Social Slots Games are or include a “slot machine or device”
28                  within the meaning of Cal. Penal Code § 330b.

                                                      71
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
               Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 75 of 83




 1               •   Whether Zynga’s acts with respect to the Zynga Social Slots Games are “business
 2                   acts” within the meaning of California’s Unfair Competition Law.
 3               •   Whether Zynga’s acts with respect to the Zynga Social Slots Games are unlawful
 4                   business acts or practices within the meaning of California’s Unfair Competition
 5                   Law.
 6               •   Whether Zynga’s acts with respect to the Zynga Social Slots Games are unfair
 7                   business acts or practices within the meaning of California’s Unfair Competition
 8                   Law.
 9               •   Whether Zynga’s acts with respect to the Zynga Social Slots Games are
10                   fraudulent business acts or practices within the meaning of California’s Unfair
11                   Competition Law.
12   D.      Plaintiffs’ claims are typical of those of the proposed class.
13           206.    Plaintiffs’ claims are typical of those of the proposed class. Like the proposed
14   class, Plaintiffs purchased virtual coins and used those coins to operate virtual slot machines in
15   one or multiple of the Zynga Social Slots Games in the United States. And as explained above,
16   all of the Zynga Social Slots Games operate in the same manner, violate California Penal Code §
17   330b for the same reasons, and Zynga’s acts with respect to each of the Zynga Social Slots
18   Games constitute unfair, unlawful, and fraudulent business acts under California’s Unfair
19   Competition Law for the same reasons. Plaintiffs allege the same violations of the California’s
20   Unfair Competition Law as the proposed class. And Plaintiffs seek the same type of relief—
21   restitution and a public injunction—as the proposed class.
22   E.      Plaintiffs are adequate class representatives.
23           207.    Plaintiffs will fairly and adequately protect the interests of the proposed class.
24   Plaintiffs’ interests are aligned with the interests of the proposed class members: Plaintiffs seek
25   restitution and an injunction for Zynga’s violations of California’s Unfair Competition Law.
26   Plaintiffs are represented by experienced class action counsel who are prepared to vigorously
27   litigate this case through judgment and appeal. There are no conflicts of interest between
28   Plaintiffs and the class.

                                                       72
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
                Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 76 of 83




 1   F.     Final injunctive relief is appropriate respecting the class as a whole.
 2          208.    Zynga has acted on grounds that apply generally to the class: Zynga has
 3   developed, owned, and operated the Zynga Social Slots Games, has sold coins, and has
 4   undertaken unfair, unlawful, and fraudulent business acts with respect to the Zynga Social Slots
 5   Games on grounds that apply generally to the class. Accordingly, final injunctive relief
 6   prohibiting Zynga from engaging in unfair, unlawful, and fraudulent business acts would apply
 7   class-wide and is appropriate respecting the class as a whole.
 8   G.     Common questions of law and fact predominate, and a class action is a superior
 9          method for the adjudication of this litigation.
10          209.    The prosecution of separate actions by individual members of the proposed class
11   would create a risk of inconsistent or varying adjudication with respect to individual members,
12   which would establish incompatible standards for the parties opposing the class. For example,
13   individual adjudication would create a risk that the same conduct by Zynga is found to be an
14   “unfair, unlawful, or fraudulent” business act or practice with respect to some class members, but
15   not others.
16          210.    Common questions of law and fact predominate over any questions affecting only
17   individual members of the proposed class. These common legal and factual questions arise from
18   certain central issues which do not vary from class member to class member, and which may be
19   determined without reference to the individual circumstances of any particular class member.
20   Indeed, each class member’s claims arise out of the same conduct by Zynga. And the core
21   liability question is common: whether Zynga’s acts with respect to the Zynga Social Slots Games
22   constitute “unfair,” “unlawful,” or “fraudulent” business acts under California’s Unfair
23   Competition Law.
24          211.    A class action is superior to all other available methods for the fair and efficient
25   adjudication of this litigation because individual litigation of each claim is impractical. It would
26   be unduly burdensome to have individual litigation of hundreds of thousands of individual
27   claims in separate lawsuits, every one of which would present the issues presented in this
28   lawsuit.

                                                      73
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 77 of 83




 1   H.     The proposed class is ascertainable.
 2          212.    The proposed class is readily ascertainable. The precise number and identity of
 3   proposed class members can be determined with specificity from Zynga’s user records.
 4                                                 Claims
 5           Count I: Violation of California Unfair Competition Law - Unlawful Prong
 6          213.    Plaintiffs incorporate by reference the facts alleged above.
 7          214.    California’s Unfair Competition Law (the UCL) forbids, in relevant part, any
 8   “unlawful, unfair or fraudulent business act or practice.”
 9          215.    Zynga engaged in “unlawful” business acts or practices by developing, owning,
10   operating, and controlling illegal slot machines in violation of California Penal Code Sections
11   330, et seq., as discussed above.
12          216.    In addition, Zynga also conducted, financed, managed, supervised, directed, and
13   owned an illegal gambling business in violation of the Illegal Gambling Business Act (18 U.S.C.
14   § 1955). Zynga’s conduct in relation to the Zynga Social Slots Games violates the governing
15   law. Moreover, Zynga’s business involves five or more persons who conduct, finance, manage,
16   supervise, or own all or part of such business. Finally, Zynga’s business has been or remains in
17   substantially continuous operation for a period in excess of thirty days and has a gross revenue of
18   $2,000 in any single day.
19          217.    Additionally, Zynga knowingly accepted payments from Plaintiffs and class
20   members in connection with unlawful Internet gambling in violation of the Unlawful Internet
21   Gambling Enforcement Act of 2006 (31 U.S.C. §§ 5361-5367). Zynga is engaged in the
22   business of betting or wagering because it is engaged in the business of operating games subject
23   to chance at which Plaintiffs and class members stake or risk things of value upon the
24   understanding that they will receive something of value in the event of a certain outcome. The
25   Zynga Social Slots Games constitute unlawful Internet gambling because Zynga receives bets or
26   wagers that users place over the Internet. Moreover, Zynga receives those bets or wagers in
27   California, and Zynga’s Social Slots Games are unlawful in California.
28          218.    Zynga’s acts caused harm to Plaintiffs and the class. By inducing Plaintiffs and

                                                     74
     First Amended Class Action Complaint                                  Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 78 of 83




 1   the class to purchase coins for use in connection with the Zynga Social Slots Games, Zynga
 2   caused financial injury to Plaintiffs and the class. In addition, Zynga’s acts caused Plaintiffs and
 3   the class to become addicted to the Zynga Social Slots Games, caused them to spend substantial
 4   time on those games, and/or caused them emotional distress and financial troubles.
 5          219.      The harm to Plaintiffs and the class greatly outweighs the public utility of
 6   Zynga’s conduct. There is no public utility of Zynga’s conduct, which is promoting illegal and
 7   addictive gambling. Moreover, slot machines are illegal in California because the harm they
 8   cause to their users outweighs any public utility. Indeed, the California Supreme Court recently
 9   upheld preliminary injunctions under the UCL against the operation of several computer
10   sweepstakes games because those games constituted illegal slot machines under Cal. Penal Code
11   § 330b. 40
12          220.      This injury was not outweighed by any countervailing benefits to consumers or
13   competition. Any entertainment value that gambling may cause is outweighed by the harms
14   identified above. Moreover, slot machines are illegal in California because the harm they cause
15   to their users outweighs any benefits to consumers or competition.
16          221.      Zynga’s unlawful business practices were a substantial factor and proximate cause
17   in causing losses and damages to Plaintiffs and the class.
18          222.      Plaintiffs seek all monetary and nonmonetary relief allowed by law, including
19   restitution of all money paid to Zynga in connection with the Zynga Social Slots Games and an
20   injunction prohibiting Zynga from continuing to engage in the unlawful business acts and
21   practices identified above.
22               Count II: Violation of California Unfair Competition Law – Unfair Prong
23          223.      Plaintiffs incorporate by reference the facts alleged above.
24          224.      California’s Unfair Competition Law (the UCL) forbids, in relevant part, any
25   “unlawful, unfair or fraudulent business act or practice.”
26
27          40
              See People ex rel. Green v. Grewal, 61 Cal. 4th 544, 189 Cal. Rptr. 3d 686, 352 P.3d
28   275 (2015).

                                                       75
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 79 of 83




 1          225.    Zynga developed, owned, operated, controlled, and knowingly accepted payment
 2   in connection with illegal slot machines in violation of California Penal Code Sections 330, et
 3   seq., the Illegal Gambling Business Act (18 U.S.C. § 1955), and the Unlawful Internet Gambling
 4   Enforcement Act of 2006 (31 U.S.C. §§ 5361-5367).
 5          226.    Zynga engaged in “unfair” business acts or practices by preying on users’
 6   addictive tendencies, designing its social slots games to be as addicting and time-consuming as
 7   possible, targeting individuals with addictive tendencies, and using microtransactions and virtual
 8   coins to mask the fact that the user is paying money to play.
 9          227.    This practice violated California’s established public policy of prohibiting slot
10   machines and unregulated gambling enterprises, embedded in California’s Constitution and
11   statutes. See, e.g., Cal. Const. Art. IV § 19(e); Cal. Pen. Code §§ 330, et seq.; Cal Bus. & Prof.
12   Code §§ 19800, et seq.
13          228.    This practice was immoral, unethical, oppressive, unscrupulous or substantially
14   injurious to consumers. As alleged above, Zynga intentionally preyed on consumers’ addictive
15   tendencies and caused them to become addicted to the Zynga Social Slots Games, causing them
16   to spend substantial amounts of money at Zynga’s virtual slot machines.
17          229.    The unfairness of this practice is tethered to a legislatively declared policy. The
18   California legislature has declared that slot machines and unregulated gambling enterprises are
19   unlawful because they are injurious to the public welfare. See, e.g., Cal. Pen. Code §§ 330, et
20   seq.; Cal Bus. & Prof. Code §§ 19800, et seq.
21          230.    Zynga’s acts caused harm to Plaintiffs and the class. By inducing Plaintiffs and
22   the class to purchase coins for use in connection with the Zynga Social Slots Games, Zynga
23   caused financial injury to Plaintiffs and the class. In addition, Zynga’s acts caused Plaintiffs and
24   the class to become addicted to the Zynga Social Slots Games, caused them to spend substantial
25   time on those games, and/or caused them emotional distress and financial troubles.
26          231.    The harm to Plaintiffs and the class greatly outweighs the public utility of
27   Zynga’s conduct. There is no public utility of Zynga’s conduct. Moreover, slot machines are
28   illegal in California because the harm they cause to their users outweighs any public utility.

                                                      76
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 80 of 83




 1   Indeed, the California Supreme Court recently upheld preliminary injunctions under the UCL
 2   against the operation of several computer sweepstakes games because those games constituted
 3   illegal slot machines under Cal. Penal Code § 330b. 41
 4          232.     This injury was not outweighed by any countervailing benefits to consumers or
 5   competition. Any entertainment value that gambling may cause is outweighed by the harms
 6   identified above. Indeed, slot machines are illegal in California because the harm they cause to
 7   their users outweighs any benefits to consumers or competition.
 8          233.     Plaintiffs and the class could not have reasonably avoided this injury. Zynga
 9   intentionally designed the Zynga Social Slots Games to addict users and induce them into
10   spending money. Moreover, Zynga intentionally obscured the unlawful and unfair nature of the
11   Zynga Social Slots Games.
12          234.     Zynga’s unfair business practices were a substantial factor and proximate cause in
13   causing losses and damages to Plaintiffs and the class.
14          235.     Plaintiffs seek all monetary and nonmonetary relief allowed by law, including
15   restitution of all money paid to Zynga in connection with the Zynga Social Slots Games and an
16   injunction prohibiting Zynga from continuing to engage in the unfair business acts and practices
17   identified above.
18         Count III: Violation of California Unfair Competition Law – Fraudulent Prong
19          236.     Plaintiffs incorporate by reference the facts alleged above.
20          237.     California’s Unfair Competition Law (the UCL) forbids, in relevant part, any
21   “unlawful, unfair or fraudulent business act or practice.”
22          238.     Zynga developed, owned, operated, controlled, and knowingly accepted payment
23   in connection with illegal slot machines in violation of California Penal Code Sections 330, et
24   seq., the Illegal Gambling Business Act (18 U.S.C. § 1955), and the Unlawful Internet Gambling
25   Enforcement Act of 2006 (31 U.S.C. §§ 5361-5367).
26          239.     Zynga engaged in “fraudulent” business acts or practices by marketing its social
27
            41
28               See Grewal, supra.

                                                      77
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
                 Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 81 of 83




 1   slots games as lawful video games, rather than unlawful slot machines. Additionally, Zynga
 2   represented its games as lawful games of skill, rather than unlawful games of chance. Based on
 3   Zynga’s marketing and representations, a reasonable consumer would be misled into thinking
 4   that the Zynga Social Slots Games were lawful. Based on Zynga’s marketing and
 5   representations, Plaintiffs and the class were misled into thinking that the Zynga Social Slots
 6   Games were lawful.
 7          240.     Zynga’s acts caused harm to Plaintiffs and the class. By inducing Plaintiffs and
 8   the class to purchase coins for use in connection with the Zynga Social Slots Games, Zynga
 9   caused financial injury to Plaintiffs and the class. In addition, Zynga’s acts caused Plaintiffs and
10   the class to become addicted to the Zynga Social Slots Games, caused them to spend substantial
11   time on those games, and/or caused them emotional distress and financial troubles.
12          241.     The harm to Plaintiffs and the class greatly outweighs the public utility of
13   Zynga’s conduct. There is no public utility of Zynga’s conduct. Moreover, slot machines are
14   illegal in California because the harm they cause to their users outweighs any public utility.
15   Indeed, the California Supreme Court recently upheld preliminary injunctions under the UCL
16   against the operation of several computer sweepstakes games because those games constituted
17   illegal slot machines under Cal. Penal Code § 330b. 42
18          242.     This injury was not outweighed by any countervailing benefits to consumers or
19   competition. Any entertainment value that gambling may cause is outweighed by the harms
20   identified above. Indeed, slot machines are illegal in California because the harm they cause to
21   their users outweighs any benefits to consumers or competition.
22          243.     Zynga’s fraudulent business practices were a substantial factor and proximate
23   cause in causing losses and damages to Plaintiffs and the class.
24          244.     Plaintiffs seek all monetary and nonmonetary relief allowed by law, including
25   restitution of all money paid to Zynga in connection with the Zynga Social Slots Games and an
26   injunction prohibiting Zynga from continuing to engage in the fraudulent business acts and
27
            42
28               See Grewal, supra.

                                                      78
     First Amended Class Action Complaint                                   Case No. 3:21-cv-01427-LB
              Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 82 of 83




 1   practices identified above.
 2                                            Prayer for Relief
 3          Plaintiffs seek the following relief for themselves and for the proposed class:
 4                  a) an order certifying the asserted claims, or issues raised, as a class action;
 5                  b) a judgment in favor of Plaintiffs and the proposed class;
 6                  c) damages;
 7                  d) restitution;
 8                  e) disgorgement, and other just equitable relief;
 9                  f) pre- and post-judgment interest;
10                  g) an injunction as allowed by law;
11                  h) reasonable attorneys’ fees and costs, as allowed by law;
12                  i) any additional relief that the Court deems reasonable and just.
13                                              Jury Demand
14          Plaintiffs demand a jury trial on all issues so triable.
15
16   Dated: March 29, 2021                                  Respectfully submitted,
17
                                                            By: /s/ Gabriel Z. Doble
18
                                                            Gabriel Z. Doble (Cal. Bar No. 335335)
19                                                          gabe@dovel.com
                                                            Simon Franzini (Cal. Bar No. 287631)
20                                                          simon@dovel.com
21                                                          Gregory S. Dovel (Cal. Bar No. 135387)
                                                            greg@dovel.com
22                                                          Jonas B. Jacobson (Cal. Bar No. 269912)
                                                            jonas@dovel.com
23                                                          Julien A. Adams (Cal. Bar No. 156135)
24                                                          julien@dovel.com
                                                            DOVEL & LUNER, LLP
25                                                          201 Santa Monica Blvd., Suite 600
                                                            Santa Monica, California 90401
26                                                          Telephone: (310) 656-7066
27                                                          Facsimile: (310) 656-7069

28                                                          Attorneys for Plaintiffs Michael Owens,

                                                       79
     First Amended Class Action Complaint                                    Case No. 3:21-cv-01427-LB
             Case 3:21-cv-01427-LB Document 14 Filed 03/29/21 Page 83 of 83




                                                 Jennie Plumley, Jon Schweitzer,
 1
                                                 Charlie Finlay, Melissa Irelan,
 2                                               and the putative Class

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            80
     First Amended Class Action Complaint                       Case No. 3:21-cv-01427-LB
